EXHIBIT 10.1

 

 

 

Published Term Deal CUSIP: 37943VBL6

Published Term Facility CUSIP: 37943VBM4

TERM LOAN CREDIT AGREEMENT

Dated as of July 9, 2019

among

GLOBAL PAYMENTS INC.,

BANK OF AMERICA, N.A.,

as Administrative Agent

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

BOFA SECURITIES, INC.,

JPMORGAN CHASE BANK, N.A.,

as Joint Bookrunners

BOFA SECURITIES, INC.,

JPMORGAN CHASE BANK, N.A.,

CAPITAL ONE, N.A.,

MUFG BANK, LTD.,

PNC CAPITAL MARKETS LLC,

SUNTRUST ROBINSON HUMPHREY, INC.,

TD SECURITIES (USA) LLC,

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers

CAPITAL ONE, N.A.,

MUFG BANK, LTD.,

PNC BANK, NATIONAL ASSOCIATION,

SUNTRUST BANK,

TD BANK, N.A.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

and

FIFTH THIRD BANK,

as Documentation Agents

and

The Other Lenders Party Hereto



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      28  

1.03

  Accounting Terms      29  

1.04

  Rounding      30  

1.05

  Rates      30  

1.06

  Times of Day      31  

ARTICLE II THE LOANS

     31  

2.01

  Loans      31  

2.02

  Borrowings, Conversions and Continuations      31  

2.03

  Optional Prepayments      34  

2.04

  Termination or Reduction of Commitments      34  

2.05

  Repayment of Loans      35  

2.06

  Interest      35  

2.07

  Fees      36  

2.08

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     36  

2.09

  Evidence of Debt      36  

2.10

  Payments Generally; Administrative Agent’s Clawback      36  

2.11

  Sharing of Payments by Lenders      38  

2.12

  Defaulting Lenders      39  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     40  

3.01

  Taxes      40  

3.02

  Illegality      45  

3.03

  Inability to Determine Rates      46  

3.04

  Increased Costs      47  

3.05

  Compensation for Losses      49  

3.06

  Mitigation Obligations; Replacement of Lenders      49  

3.07

  LIBOR Successor Rate      50  

3.08

  Survival      51  

ARTICLE IV CONDITIONS PRECEDENT

     51  

4.01

  Conditions to Effectiveness      51  

4.02

  Conditions to the Funding of the Loan      52  

4.03

  Certain Funds Availability      54  

 

i



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES

     55  

5.01

  Existence and Standing      55  

5.02

  Authorization and Validity      55  

5.03

  No Conflict; Government Consent      55  

5.04

  Financial Statements      56  

5.05

  Material Adverse Effect      56  

5.06

  Solvency      56  

5.07

  Litigation      56  

5.08

  Disclosure      57  

5.09

  Regulation U      57  

5.10

  Investment Company Act      57  

5.11

  OFAC, FCPA      57  

5.12

  EEA Financial Institution      57  

5.13

  Taxes      57  

5.14

  ERISA      58  

5.15

  Environmental Matters      58  

5.16

  Use of Proceeds      58  

ARTICLE VI AFFIRMATIVE COVENANTS

     58  

6.01

  Financial Reporting      58  

6.02

  Notices of Material Events      60  

6.03

  Conduct of Business      61  

6.04

  Compliance with Laws      61  

6.05

  Inspection; Keeping of Books and Records      61  

6.06

  OFAC, FCPA      61  

6.07

  Payment of Tax Liabilities      61  

6.08

  Maintenance of Properties; Insurance      62  

ARTICLE VII NEGATIVE COVENANTS

     62  

7.01

  Liens      62  

7.02

  Subsidiary Indebtedness      64  

7.03

  Financial Covenants      66  

7.04

  Asset Sales      66  

7.05

  Mergers      66  

7.06

  OFAC, FCPA      67  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     67  

8.01

  Events of Default      67  

8.02

  Acceleration, Etc.      69  

8.03

  Application of Funds      70  

ARTICLE IX ADMINISTRATIVE AGENT

     70  

9.01

  Appointment and Authority      70  

 

ii



--------------------------------------------------------------------------------

9.02

  Rights as a Lender      70  

9.03

  Exculpatory Provisions      71  

9.04

  Reliance by Administrative Agent      72  

9.05

  Delegation of Duties      72  

9.06

  Resignation of Administrative Agent      73  

9.07

  Non-Reliance on Administrative Agent and Other Lenders      74  

9.08

  No Other Duties, Etc.      74  

9.09

  Administrative Agent May File Proofs of Claim      74  

9.10

  ERISA Matters      75  

ARTICLE X MISCELLANEOUS

     76  

10.01

  Amendments, Etc.      76  

10.02

  Notices; Effectiveness; Electronic Communication      77  

10.03

  No Waiver; Cumulative Remedies; Enforcement      79  

10.04

  Expenses; Indemnity; Damage Waiver      80  

10.05

  Payments Set Aside      82  

10.06

  Successors and Assigns      83  

10.07

  Treatment of Certain Information; Confidentiality      88  

10.08

  Right of Setoff      89  

10.09

  Interest Rate Limitation      90  

10.10

  Counterparts; Integration; Effectiveness; Amendment and Restatement      90  

10.11

  Survival of Representations and Warranties      91  

10.12

  Severability      91  

10.13

  Replacement of Lenders      91  

10.14

  Governing Law; Jurisdiction; Etc.      92  

10.15

  Waiver of Jury Trial      93  

10.16

  No Advisory or Fiduciary Responsibility      94  

10.17

  Electronic Execution of Assignments and Certain Other Documents      94  

10.18

  USA PATRIOT Act      95  

10.19

  Judgment Currency      95  

10.20

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      95  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

2.01

   Commitments and Applicable Percentages

7.01

   Existing Liens

7.02

   Indebtedness of Material Subsidiaries

10.02

   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

 

A-1

   Loan Notice

B

   Term Note

C

   Compliance Certificate

D

   Assignment and Assumption

E

   [Reserved]

F

   [Reserved]

G

   [Reserved]

H

   U.S. Tax Compliance Certificates

I

   Solvency Certificate

J

   Notice of Loan Prepayment

 

 

iv



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

This TERM LOAN CREDIT AGREEMENT is entered into as of July 9, 2019, among GLOBAL
PAYMENTS INC., a Georgia corporation (the “Company”), each Lender from time to
time party hereto, and BANK OF AMERICA, N.A., as Administrative Agent.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Person
(i) acquires any going business or all or substantially all of the assets of any
Person or division or other business unit or segment thereof, whether through
purchase of assets, merger or otherwise, or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority of the voting or total Equity Interests of a
Person.

“Acquisition Debt” means any Indebtedness for borrowed money of the Company or
any of its Subsidiaries that has been issued for the purpose of financing, in
whole or in part, a Qualifying Acquisition and any related transactions or
series of related transactions (including for the purpose of refinancing or
replacing all or a portion of any pre-existing Indebtedness of the Company, any
of its Subsidiaries or the Person(s) or assets to be acquired); provided that
(a) the release of the proceeds thereof to the Company and its Subsidiaries is
contingent upon the consummation of such Qualifying Acquisition and, pending
such release, such proceeds are held in escrow (and, if the definitive agreement
(or, in the case of a tender offer or similar transaction, the definitive offer
document) for such Qualifying Acquisition is terminated prior to the
consummation of such Qualifying Acquisition or if such Qualifying Acquisition is
otherwise not consummated by the date specified in the definitive documentation
relating to such Indebtedness, such proceeds shall be promptly applied to
satisfy and discharge all obligations of the Company and its Subsidiaries in
respect of such Indebtedness) or (b) such Indebtedness contains a “special
mandatory redemption” provision (or other similar provision) or otherwise
permits such Indebtedness to be redeemed or prepaid if such Qualifying
Acquisition is not consummated by the date specified in the definitive
documentation relating to such Indebtedness (and if the definitive agreement
(or, in the case of a tender offer or similar transaction, the definitive offer
document) for such Qualifying Acquisition is terminated in accordance with its
terms prior to the consummation of such Qualifying Acquisition or such
Qualifying Acquisition is otherwise not consummated by the date specified in the
definitive documentation relating to such Indebtedness, such Indebtedness is so
redeemed or prepaid within 90 days of such termination or such specified date,
as the case may be).



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America (or any designated branch offices
or Affiliates of Bank of America) in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Company and
the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Eurocurrency Rate Loan” has the meaning specified in Section 3.02.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitment” means the aggregate Commitments of all the Lenders. The
aggregate principal amount of the Aggregate Commitment in effect on the
Effective Date is TWO BILLION DOLLARS ($2,000,000,000).

“Agreement” means this Term Loan Credit Agreement, as it may be amended,
restated, supplemented or otherwise modified and in effect from time to time.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Company or any of its Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption, including the
United States Foreign Corrupt Practices Act of 1977, as amended.

“Anti-Money Laundering Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries relating to
money laundering, including the PATRIOT Act.

“Applicable Percentage” means, with respect to any Lender at any time, with
respect to such Lender’s Commitment or the outstanding Loans, the percentage
(carried out to the ninth decimal place) of the existing Commitment or
outstanding principal amount of the Loan held by such Lender at such time,
subject to adjustment as provided in Section 2.12. The Applicable Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01, in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to Section 2.02.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means the following percentages per annum, based upon the
Public Debt Rating as set forth below:

 

Public Debt Rating

   Eurocurrency
Rate Loans
and LIBOR
Daily Loans     Base
Rate
Loans  

³ BBB+ / Baa1

     1.125 %      0.125 % 

BBB / Baa2

     1.250 %      0.250 % 

BBB- / Baa3

     1.375 %      0.375 % 

BB+ / Ba1

     1.625 %      0.625 % 

£ BB / Ba2

     1.875 %      0.875 % 

Initially, the Applicable Rate shall be determined based upon the Public Debt
Rating specified in a certificate delivered to the Administrative Agent on the
Closing Date and signed by a responsible officer of the Company. Thereafter,
each change in the Applicable Rate resulting from a publicly announced change in
the Public Debt Rating shall be effective during the period commencing on the
date of the public announcement thereof and ending on the date immediately
preceding the next such change pursuant to this Agreement. If the rating system
of Moody’s or S&P shall change, or if either such rating agency shall cease to
be in the business of rating corporate debt obligations, the Company and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the rating most recently in effect prior to such
change or cessation.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Lender” means (i) the financial institutions and lenders in the
syndication plan agreed by the Company and the Arrangers on or prior to May 27,
2019 (with any changes that the Company requests after such date, subject to the
Arrangers’ consent to such changes (such consent not to be unreasonably
withheld)) and (ii) any lender to which the Company consents.

“Arrangers” means (a) BofA Securities, Inc., in its capacity as joint lead
arranger and joint bookrunner and (b) JPMorgan Chase Bank, N.A., in its capacity
as joint lead arranger and joint bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the Fiscal Year ended December 31, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Company and its Subsidiaries,
including the notes thereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank Subsidiary” means any Subsidiary that is a bank, limited purpose bank, or
similarly regulated Person.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 0.50%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Eurocurrency Base Rate plus 1%. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“BIN/ISO Agreements” means (a) any sponsorship, depository, processing or
similar agreement with a bank or financial institution providing for the use of
such bank or financial institution’s BIN or ICA (or similar mechanism) to clear
credit card transactions through one or more card associations, or (b) any
agreement with any independent sales organization or similar entity related to,
or providing for, payments processing to merchant customers.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Borrower Materials” has the meaning specified in Section 6.01.

 

4



--------------------------------------------------------------------------------

“Borrowing” means a borrowing hereunder (a) consisting of Loans made by the
Lenders on the Closing Date or (b) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan denominated in Dollars or
a LIBOR Daily Loan, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Rate Loan or LIBOR Daily Loan, or
any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan or LIBOR Daily Loan, means any such
day on which dealings in deposits in Dollars are conducted by and between banks
in the London interbank eurodollar market.

“Canadian Receivables” means the accounts receivable of Global Payments Direct
generated in the ordinary course of business of its merchant processing business
in Canada, including VISA receivables, debit card receivables, merchant
charge-back receivables and merchant business receivables (relating to fees owed
to Global Payments Direct by its Canadian VISA merchants) generated in
connection with such business and any indemnities or obligations of VISA related
to non-payment of the foregoing.

“Canadian Receivables Collateral” means, collectively, the Canadian Receivables,
the accounts maintained by Global Payments Direct with Canadian Imperial Bank of
Commerce and into which are deposited only proceeds of the Canadian Receivables
and other sums anticipated for use in connection with the settlement of the
Canadian Receivables, and any foreign exchange hedging contracts entered into by
Global Payments Direct in order to mitigate foreign currency exchange risk
arising in respect of obligations under the Canadian Receivables Credit
Facility, together with all products and proceeds of the foregoing.

“Canadian Receivables Credit Facility” means the documents evidencing the credit
facility made available to Global Payments Direct by Canadian Imperial Bank of
Commerce providing for short-term advances to Global Payments Direct made in
respect of the Canadian Receivables, with the obligations of Global Payments
Direct under such credit facility to be Guaranteed by the Company and certain
Subsidiaries, together with any refinancings or replacements of such credit
facility and any amendments or modifications of such credit facility or
refinancing or replacement, in each case to the extent any such refinancing,
replacement, amendment or modification remains a facility of a substantially
similar nature as the Canadian Receivables Credit Facility as of the date
hereof.

“Capital Lease Obligations” of any Person means, subject to Section 1.03(b), the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, overdraft,
credit cards, debit cards, p-cards (including purchasing cards and commercial
cards), funds transfer, automated clearinghouse, zero balance accounts, returned
check concentration, controlled disbursement, lockbox, account reconciliation
and reporting and trade finance services and other cash management services.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives promulgated
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, implemented or issued.

“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 35.0% of the
then-outstanding shares of capital stock or equivalent interests of the Company
the holders of which are ordinarily, in the absence of contingencies, entitled
to vote for members of the board of directors or equivalent governing body of
the Company on a fully diluted basis, even though the right to so vote has been
suspended by the happening of such a contingency or (b) during any period of
twelve consecutive months following the Effective Date, the board of directors
of the Company shall cease to consist of a majority of individuals (i) who were
directors of the Company on the first day of such period or (ii) whose election
or nomination for election to the board of directors of the Company was
recommended or approved by at least a majority of directors who were directors
of the Company on the first day of such period, or whose election or nomination
for election was so approved.

“Closing Date” means the date on which the conditions specified in Section 4.02
are satisfied (or waived in accordance with Section 10.01).

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its obligation to make a Loan to the
Company pursuant to Section 2.01, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01, in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto or in any documentation executed by such Lender pursuant
to Section 2.02(f), as applicable, as such amount may be increased or decreased
from time to time in accordance with this Agreement.

 

6



--------------------------------------------------------------------------------

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means the Company and the Subsidiaries on a consolidated basis in
accordance with GAAP.

“Consolidated EBITDA” means, for any period, the sum of the following in each
case determined on a consolidated basis in accordance with GAAP (to the extent
applicable), without duplication, with respect to the Company and its
Subsidiaries, the sum of Net Income for such period plus (1) each of the
following for such period (to the extent deducted in determining Net Income):
(i) federal, state, local and foreign income, value added and similar taxes,
(ii) depreciation, (iii) amortization, (iv) Interest Expense; (v) extraordinary
or unusual losses incurred other than in the ordinary course of business,
(vi) Non-Cash Items to the extent such Non-Cash Items do not represent an
accrual or reserve for a future cash expenditure, charge or loss; and
(vii) Non-Recurring Items; minus (2) each of the following for such period (to
the extent included in determining Net Income): (i) extraordinary or unusual
gains realized other than in the ordinary course of business; and (ii) non-cash
income or gains plus (3) with respect to any acquisition, disposition,
investment, restructuring, cost savings initiative, and other initiatives, cost
savings, synergies and operating expense reductions (calculated on a pro forma
basis as though such cost savings, synergies or operating expense reductions had
been realized on the first day of such period and as if such cost savings,
synergies or operating expense reductions were realized during the entirety of
such period) that, as of the date of calculation with respect to such period,
are anticipated by the Company in good faith to be realized within 18 months
following such transaction or initiative (or with respect to the TSYS Merger,
anticipated by the Company in good faith to be realized within 24 months of the
TSYS Merger); provided that (A) such cost savings, synergies or operating
expense reductions under this clause (3) are factually supportable and (B) the
aggregate amount of such adjustments under this clause (3) taken into account in
determining Consolidated EBITDA for any period of determination shall not exceed
an aggregate amount equal to 15% of Consolidated EBITDA (as calculated without
giving effect to this clause (3)). For the avoidance of doubt, “Consolidated
EBITDA” shall be calculated on a pro forma basis (in a manner consistent with
this definition and the definitions referred to herein) in accordance with the
terms in Section 1.03(a).

“Consolidated Net Tangible Assets” means the total assets of the Company and its
Subsidiaries on a Consolidated basis, less goodwill, trade names, trademarks,
patents, unamortized debt discount and related expense and other like
intangibles, all as described on the most recent Consolidated balance sheet of
the Company and its Subsidiaries, and calculated based on positions as reported
in the Company’s Consolidated financial statements determined in conformity with
GAAP.

 

7



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Controlled” has the meaning correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan or a LIBOR
Daily Loan, the Default Rate shall be an interest rate equal to the interest
rate (including any Applicable Rate) otherwise applicable to such Loan plus 2%
per annum, in each case to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Company or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect with respect to its
funding obligations hereunder, or generally under agreements in which it commits
to extend credit (unless such writing or public statement relates to such
Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in a manner satisfactory to
the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity,
(iii) become the subject of a Bail-In Action or (iv) taken any action in further
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment;

 

8



--------------------------------------------------------------------------------

provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or any other nation or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.12(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Company and each Lender promptly following such determination.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

“Disqualified Institution” means, on any date, (a) any Person designated by the
Company as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the Effective Date and (b) any other Person
that is a competitor of the Company or any of its Subsidiaries, which Person has
been designated by the Company as a “Disqualified Institution” by written notice
to the Administrative Agent and the Lenders (by posting such notice to the
Platform) not less than two (2) Business Days prior to such date; provided that
“Disqualified Institutions” shall exclude any Person that the Company has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent and the Lenders from time to time.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent at such time on the basis of the Spot
Rate for the purchase of Dollars with such other currency.

“DQ List” has the meaning specified in Section 10.06(f)(iv).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

9



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are first satisfied (or waived in accordance with Section 10.01).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(ii) and (iv) (subject to such consents, if any,
as may be required under Section 10.06(b)(ii)). For the avoidance of doubt, any
Disqualified Institution is subject to Section 10.6(g).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any Reportable Event; (b) the failure to contribute the
minimum required contribution under Section 412 of the Code; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt

 

10



--------------------------------------------------------------------------------

by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Company or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Base Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan: the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or, if not
available, a comparable or successor rate, which rate is approved by the
Administrative Agent, as published by Bloomberg (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at or
about 11:00 a.m., London time, two Business Days prior to the commencement of
such Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits for a term
of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice and disclosed to the Company prior
to such application; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied as otherwise reasonably determined by the Administrative
Agent and disclosed to the Company prior to such application.

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

Eurocurrency Rate    =                  Eurocurrency Base Rate                 
1.00 - Eurocurrency Reserve Percentage

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
“Eurocurrency Rate”. Eurocurrency Rate Loans shall be denominated in Dollars.

 

11



--------------------------------------------------------------------------------

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
or United Kingdom withholding Taxes (excluding (x) the portion of any United
Kingdom withholding Taxes with respect to which any applicable Lender is
entitled to claim a reduction under an income tax treaty, provided such Lender
has complied with Section 3.01(e)(i) and (e)(v) in relation to that Tax and
(y) United Kingdom withholding Taxes imposed on payments by any guarantor under
any Guarantee of the Obligations) imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), 3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant
to FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreements entered into
in connection with the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as reasonably determined by the Administrative Agent.

 

12



--------------------------------------------------------------------------------

“Fee Letters” means, collectively, (i) the Five-Year Facilities Fee Letter,
dated as of May 27, 2019, by and among the Company, Bank of America and the
Arrangers and (ii) the Five-Year Facilities Agency Fee Letter, dated as of
May 27, 2019, between the Company and the Administrative Agent, in each case in
respect of this Agreement and as amended, modified or supplemented from time to
time.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company and, solely for purposes of the
delivery of incumbency certificates, the secretary or any assistant secretary of
the Company and, solely for purposes of notices given pursuant to Article II,
any other officer or employee of the Company so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the Company designated in or pursuant to an agreement between the
Company and the Administrative Agent.

“Fiscal Quarter” means any fiscal quarter of the Company.

“Fiscal Year” means any fiscal year of the Company.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Global Payments Direct” means Global Payments Direct, Inc., a New York
corporation.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the Financial Conduct Authority, the Prudential Regulation
Authority and any supra-national bodies such as the European Union or the
European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain

 

13



--------------------------------------------------------------------------------

working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Impacted Loans” has the meaning specified in Section 3.03(a).

“Indebtedness” of any Person means, without duplication, (a) obligations of such
Person for borrowed money, (b) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) obligations of such Person
in respect of the deferred purchase price of property or services (other than
(i) trade payables incurred in the ordinary course of business on terms
customary in the trade and (ii) the current and long-term portions of accrued
buyout obligations), (d) obligations of such Person under any conditional sale
or other title retention agreement(s) relating to property acquired by such
Person, (e) Capital Lease Obligations of such Person, (f) obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (g) Guarantees by such Person of
the type of Indebtedness described in clauses (a) through (f) above, (h) all
indebtedness of a third party secured by any lien on property owned by such
Person, whether or not such indebtedness has been assumed by such Person,
(i) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any Equity Interests of such
Person, and (j) off-balance sheet liability retained in connection with asset
securitization programs, synthetic leases, sale and leaseback transactions or
other similar obligations arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
Subsidiaries. “Indebtedness” shall not include (i) Settlement Obligations or any
contingent obligations under surety bonds or similar obligations incurred in the
ordinary course of business or Guarantees thereof, (ii) any liabilities of a
Bank Subsidiary for, or in respect of, deposits received by such Bank Subsidiary
or (iii) any obligation under or in respect of Swap Agreements.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

 

14



--------------------------------------------------------------------------------

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multi-national or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how processes and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds in damages therefrom.

“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) Consolidated EBITDA of the Company and its Subsidiaries for the
twelve month period ending on the last day of such Fiscal Quarter to
(b) Interest Expense for the twelve month period ending on the last day of such
Fiscal Quarter.

“Interest Expense” means, for the Company and its Subsidiaries for any period
determined on a consolidated basis, the sum (without duplication) of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case paid in cash and to the
extent treated as interest in accordance with GAAP, (b) all interest paid in
cash with respect to discontinued operations to the extent treated as interest
in accordance with GAAP and (c) the interest component of any payments in
respect of Capital Lease Obligations (whether capitalized or expensed) that is
treated as interest in accordance with GAAP, in each case, of or by the Company
and its Subsidiaries for any period.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a LIBOR Daily Loan, the last day of each Interest Period applicable to such Loan
and the Maturity Date; provided, however, that if any Interest Period for a
Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan or LIBOR Daily Loan,
the last Business Day of each March, June, September and December, and the
Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months thereafter (in each case, subject to availability), as
selected by the Company in its Loan Notice or such other period that is twelve
months or less requested by the Company and consented to by all the Lenders
required to fund or maintain a portion of such Loan; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

 

15



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate”.

“LIBOR Daily Floating Rate” means, for any day, a fluctuating rate of interest
per annum, which can change on each Business Day, equal to the LIBOR Screen Rate
at or about 11:00 a.m., London time on such Business Day, for Dollar deposits
with a term equivalent to a one (1) month term beginning on that date; provided
that: (i) if such rate is not available at such time for any reason, then the
“LIBOR Daily Floating Rate” for such Interest Period shall be determined by such
alternate method as reasonably selected by the Administrative Agent and (ii) to
the extent a comparable or successor rate is approved by the Administrative
Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

“LIBOR Daily Loan” means a Loan bearing interest at a rate based on the LIBOR
Daily Floating Rate. All LIBOR Daily Loans shall be denominated in Dollars.

“LIBOR Rate” has the meaning specified in the definition of “Eurocurrency Base
Rate.”

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.07.

 

16



--------------------------------------------------------------------------------

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent and in consultation with the
Company, to reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
reasonably determines in consultation with the Company).

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, capitalized lease or other title retention agreement).

“Loan” means the term loan made by a Lender to the Company under Article II
(including, for the avoidance of doubt, a LIBOR Daily Loan).

“Loan Documents” means this Agreement, the Term Notes, the Fee Letters, and all
other documents and agreements contemplated hereby and executed by the Company
or any Subsidiary of the Company in favor of the Administrative Agent or any
Lender.

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans or LIBOR Daily Loans, in each case pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A-1 or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent) appropriately completed and signed by a Financial Officer
of the Company.

“Margin Stock” means any “margin stock” as said term is defined in Regulation U
of the Board, as the same may be amended or supplemented from time to time.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, results of operations, business or Property of the Company and its
Subsidiaries taken as a whole, (b) the rights of or remedies available to the
Lenders or the Administrative Agent against the Company under the Loan
Documents, taken as a whole or (c) the ability of the Company to pay the
Obligations under the Loan Documents.

“Material Subsidiary” means, at any time, each Subsidiary that (on an
unconsolidated basis and excluding intercompany income statement items of such
Subsidiary), as of the end of the most recent two consecutive Fiscal Quarters,
either (x) had total assets, less net goodwill and other intangible assets, less
total current liabilities, all determined in conformity with GAAP, equal to or
greater than ten percent (10%) of Consolidated Net Tangible Assets for the
Fiscal Quarter then ended or (y) contributed revenues in an amount greater than
ten percent (10%) of the revenues of

 

17



--------------------------------------------------------------------------------

the Company and its Subsidiaries on a Consolidated basis for the four
consecutive Fiscal Quarter period then ended; provided that, for purposes of
this definition, the Consolidated revenues and Consolidated Net Tangible Assets
of the Company and its Subsidiaries shall be adjusted to give effect to each
acquisition and disposition that occurred during each such period as if such
acquisition or disposition had occurred at the inception of the first of such
periods and each Subsidiary acquired or disposed of, as the case may be, had
been acquired or disposed of at the inception of the first of such periods.

“Maturity Date” means the fifth anniversary of the Closing Date; provided,
however, that if such date is not a Business Day, the Maturity Date shall be the
next succeeding Business Day.

“Maximum Rate” has the meaning specified in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) of
ERISA that is subject to Title IV of ERISA and is maintained pursuant to a
collective bargaining agreement or any other arrangement to which the Company,
any Subsidiary or any ERISA Affiliate is a party to which more than one employer
is obligated to make contributions.

“Net Income” means, for any period, net income of the Company and its
consolidated Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP; provided that Net Income shall exclude any income (or
loss) for such period of any Person if such Person is not a Subsidiary, except
that the equity in the net income of any such Person for such period shall be
included in Net Income up to the aggregate amount of cash or cash equivalents
actually distributed by such Person during such period to the Company or a
consolidated Subsidiary as a dividend or other distribution.

“Net Leverage Ratio” means, as of the last day of any Fiscal Quarter, the ratio
of (a) Total Debt as of such date minus up to $250,000,000 of Unrestricted cash
maintained by the Company and its Subsidiaries as of such date to
(b) Consolidated EBITDA of the Company and its Subsidiaries for the twelve month
period ending on the last day of such Fiscal Quarter.

“Non-Cash Items” means, for any period, an accounting item that does not impact
cash, including without limitation, the non-cash portions of gains, losses,
stock based compensation expense, asset impairments, restructuring charges,
extraordinary items, unusual items, and the cumulative effect of changes in
accounting principles.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

18



--------------------------------------------------------------------------------

“Non-Recurring Items” means, for any period, an accounting item that impacts
cash in the current period or any future period and is generally non-recurring
in nature, including without limitation, losses, asset impairments,
restructuring charges, extraordinary items, unusual items, and the cumulative
effect of changes in accounting principles and costs, fees and expenses incurred
in connection with any issuance of equity interests, investments, acquisitions,
dispositions, Permitted Securitization or incurrence, modification or repayment
of Indebtedness, including without limitation the TSYS Merger.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit J or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Financial
Officer.

“Obligations” means, collectively, all unpaid principal of and accrued and
unpaid interest on all Loans, accrued and unpaid fees, and expenses,
reimbursements, indemnities and other obligations of the Company to the Lenders
or to any Lender, the Administrative Agent or any Indemnitee hereunder arising
under this Agreement or any other Loan Document, and including interest and fees
that accrue after the commencement by or against the Company or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

19



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds
Effective Rate and (ii) an overnight rate determined by the Administrative
Agent, in accordance with banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PATRIOT Act” has the meaning specified in Section 10.18.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens for taxes, assessments, fees or governmental charges or levies which
(i) are not delinquent, (ii) are payable without material penalty, or (iii) are
being contested in good faith and by appropriate action;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens, arising in the ordinary course of business, which do not in the
aggregate materially impair the operation of the business;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) Liens in connection with judgment bonds or in respect of judgments and other
Liens consisting of attachments, judgments, orders for the payment of money or
awards against any Material Subsidiary or the Company, in each case, to the
extent not constituting an Event of Default under Section 8.01(g), with respect
to which an appeal or proceeding for review shall be pending or a stay of
execution shall have been obtained, or which are otherwise being contested in
good faith and by appropriate action, and in respect of which adequate reserves
shall have been established in accordance with GAAP on the books of such
Material Subsidiary or the Company;

(f) imperfections of title, statutory exceptions to title, restrictive
covenants, easements, municipal and zoning restrictions and by laws and
ordinances or similar laws or rights, rights of way and similar encumbrances on
real property that do not materially interfere with the ordinary conduct of
business of the Company or any Material Subsidiary in the aggregate;

 

20



--------------------------------------------------------------------------------

(g) Liens such as banker’s liens, rights of set off, revocation, refund,
chargeback or similar rights and remedies and burdening only deposit,
disbursement, concentration or other accounts or other funds maintained with a
depository institution in the ordinary course of business, including such Liens
arising under the Uniform Commercial Code (or comparable foreign law) or by
operation of law or agreement;

(h) Liens of landlords or mortgages of landlords on fixtures, equipment and
movable property located on premises leased by the Company or any Subsidiary in
the ordinary course of business;

(i) deposits of cash or the issuance of a letter of credit made to secure
liability to insurance carriers under insurance or self-insurance arrangements;

(j) Liens arising from the granting of a lease or license to enter into or use
any asset of the Company or any Subsidiary of the Company to any Person in the
ordinary course of business of the Company or any Subsidiary of the Company that
does not interfere in any material respect with the use or application by the
Company or any Subsidiary of the Company of the asset subject to such lease or
license in the business of the Company or such Subsidiary;

(k) Liens in respect of licensing of Intellectual Property in the ordinary
course of business;

(l) Liens attaching solely to cash earnest money deposits made by the Company or
any Subsidiary of the Company in connection with any letter of intent or
purchase agreement entered into it in connection with an acquisition permitted
hereunder;

(m) Liens on assets that may be deemed to exist by reason of contractual
provisions that restrict the ability of the Company or any of its Subsidiaries
from granting or permitting to exist Liens on such assets;

(n) Liens in favor of the trustee under any indenture (as provided for therein)
on money or property held or collected by the trustee thereunder in its capacity
as such in connection with the defeasance or discharge of Indebtedness
thereunder, so long as the payment of such money or property to such trustee or
administrative agent would be permitted by the Loan Documents;

(o) Liens created under any agreement relating to any asset sale permitted by
this Agreement, provided that such Liens relate solely to the assets subject to
such asset sale;

(p) statutory Liens in favor of lessors arising in connection with Property
leased to the Company or any Subsidiary;

(q) Liens (i) of a collecting bank arising under Section 4-208 of the Uniform
Commercial Code on the items in the course of collection and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set off) and which are within the general parameters customary in
the banking industry;

 

21



--------------------------------------------------------------------------------

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(s) leases or subleases granted to others not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole
and any interest of title of any lessor under any lease;

(t) Liens on insurance policies and the proceeds thereof securing the financing
or payment of premiums with respect thereto in the ordinary course of business,
to the extent not exceeding the amount of such premiums;

(u) Liens on cash or cash equivalents that are the proceeds of any Indebtedness
issued in escrow or that have been deposited pursuant to discharge, redemption
or defeasance provisions under the indenture of similar instrument governing any
Indebtedness arising from such provisions; and

(v) Liens securing obligations under or in respect of any Permitted
Securitization.

“Permitted Securitization” means any receivables financing program providing for
(i) the sale or contribution of trade receivables by the Company or its
Subsidiaries to a Receivables Subsidiary in a transaction or series of
transactions purporting to be sales, and (ii) the sale, transfer, conveyance,
lien or pledge of, or granting a security interest in, such trade receivables by
a Receivables Subsidiary to any other Person, in each case, without recourse for
credit defaults to the Company and its Subsidiaries (other than the Receivables
Subsidiaries).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an employee pension benefit plan other than a Multiemployer Plan
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Company, any Subsidiary
or any ERISA Affiliate may have liability.

“Plan of Reorganization” has the meaning specified in Section 10.06(f)(iii).

“Platform” has the meaning specified in Section 6.01.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Debt Rating” shall mean the long term unsecured senior, non-credit
enhanced public debt rating of the Company by S&P and Moody’s. In the case of a
split rating, the Public Debt Rating shall be determined as follows: (i) in the
case of a split rating in which the ratings differ by a single notch, the higher
rating will apply; (ii) in the case of a split rating in which the

 

22



--------------------------------------------------------------------------------

ratings differ by more than a single notch, the rating that is one level lower
than the higher rating will apply; (iii) if there is only one rating, such
rating will apply; and (iv) if there is no rating, the highest pricing set forth
above shall apply. In addition (i) if any Public Debt Rating established by S&P
or Moody’s shall be changed, such change shall be effective as of the date on
which such change is first announced publicly by the rating agency making such
change, (ii) if S&P or Moody’s shall change the basis on which Public Debt
Ratings are established, each reference to the Public Debt Ratings announced by
S&P or Moody’s, as the case may be, shall refer to the then equivalent rating by
S&P or Moody’s, as the case may be, (iii) if one of either of S&P or Moody’s
shall not have in effect such a rating, then the Public Debt Rating shall be
based on the rating of the other rating agency and (iv) if neither of S&P nor
Moody’s has in effect such rating, then the Public Debt Rating shall be deemed
to be BB / Ba2.

“Public Lender” has the meaning specified in Section 6.01.

“Qualifying Acquisition” shall mean any Acquisition the total consideration for
which is equal to or greater than $500,000,000.

“Receivables Subsidiary” means any special purpose, bankruptcy remote
wholly-owned subsidiary of the Company formed for the sole and exclusive purpose
of engaging in activities in connection with the financing of trade receivables
in connection with and pursuant to a Permitted Securitization.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Company
hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board.

“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means a reportable event, as defined in Section 4043 of
ERISA, with respect to a Plan, excluding, however, such events as to which the
PBGC has by regulation or otherwise waived the requirement of Section 4043(a) of
ERISA that it be notified within thirty (30) days of the occurrence of such
event; provided, however, that a failure to meet the minimum funding standard of
Section 412 of the Code and of Section 302 of ERISA shall be a Reportable Event
regardless of the issuance of any such waiver of the notice requirement in
accordance with either Section 4043(a) of ERISA or Section 412(c) of the Code.

 

23



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of (a) the unfunded Commitments and the outstanding
Loans or (b) if the Commitments have been terminated, the outstanding Loans. The
unfunded Commitments of, and the outstanding Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Requisite Amount” means $250,000,000.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Reuters” has the meaning specified in the definition of “Spot Rate.”

“Revolving Credit Agreement” means the Credit Agreement dated as of July 9,
2019, among the Company, the other borrowers from time to time party thereto,
each lender from time to time party thereto and the Administrative Agent, as it
may be amended, restated, supplemented, replaced or otherwise modified and in
effect from time to time.

“Revolving Credit Facility” means the revolving credit facility evidenced by the
Revolving Credit Agreement.

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

“Sale-Leaseback” means any arrangement with any Person providing for property of
the Company or a Subsidiary to be sold or transferred to such Person and as part
of such arrangement the Company or its Subsidiary to lease (except for temporary
leases for a term, including any renewal thereof, of not more than one year and
except for leases between the Company and a Subsidiary or between Subsidiaries)
such property and use such property for substantially the same purpose or
purposes as the property being sold or transferred.

“Same Day Funds” means, immediately available funds.

“Sanction(s)” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced by the United States Government (including
without limitation, OFAC or the U.S. Department of State), the United Nations
Security Council, the European Union, the United Kingdom (including, without
limitation, those administered by Her Majesty’s Treasury) or other sanctions
authority in other jurisdictions with authority or jurisdiction over the Company
or its Subsidiaries.

“Scheduled Unavailability Date” has the meaning specified in Section 3.07(b).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Settlement” means the transfer of cash or other property with respect to any
credit or debit card charge, check or other instrument, electronic funds
transfer, or other type of paper-based or electronic payment, transfer, or
charge transaction for which a Person acts as a processor, remitter, funds
recipient or funds transmitter in the ordinary course of its business.

 

24



--------------------------------------------------------------------------------

“Settlement Asset” means any cash, receivable or other property, including a
Settlement Receivable, due or conveyed to a Person in consideration for a
Settlement made or arranged, or to be made or arranged, by such Person or an
Affiliate of such Person.

“Settlement Lien” means a Lien securing obligations arising under or related to
any Settlement or Settlement Obligation that attaches to (i) Settlement Assets
(including any assignment of Settlement Assets in consideration of Settlement
Payments), (ii) any intraday and overnight overdraft and automated clearing
house exposure or asset specifically related to Settlement Assets, (iii) loss
reserve accounts specifically related to Settlement Assets, (iv) merchant
suspense funds specifically related to Settlement Assets, (v) rights under any
BIN/ISO Agreement or fees paid or payable under any BIN/ISO Agreement, (vi) the
Canadian Receivables Collateral or (vii) the Wells Fargo Settlement Receivables
Collateral.

“Settlement Obligations” means any payment or reimbursement obligation in
respect of a Settlement Payment (including, for the avoidance of doubt, any
Short Term Line of Credit Obligations).

“Settlement Payment” means the transfer, or contractual undertaking (including
by automated clearing house transaction) to effect a transfer, of cash or other
property to effect a Settlement.

“Settlement Receivable” means any general intangible, payment intangible, or
instrument representing or reflecting an obligation to make payments to or for
the benefit of a Person in consideration for a Settlement made or arranged, or
to be made or arranged, by such Person.

“Short Term Line of Credit” means any agreement with a bank or financial
institution providing for short term financing for the purpose of funding any
Settlement (including, for the avoidance of doubt, the Wells Fargo Settlement
Facility).

“Short Term Line of Credit Obligations” means any payment or reimbursement
obligation in respect of a Short Term Line of Credit.

“Specified Merger Agreement Representations” means the representations made by
TSYS in the TSYS Merger Agreement as are material to the interests of the
Lenders, but only to the extent that the Company (or its Affiliates) has the
right (taking into account any applicable cure provisions) to terminate its (or
its Affiliates’) obligations under the TSYS Merger Agreement, or the right not
to consummate the TSYS Merger, as a result of a breach of such representations
in the TSYS Merger Agreement.

“Specified Representations” means the representations set forth in
Section 5.01(a), Section 5.02, Section 5.03(a)(ii), Section 5.03(a)(iii) (but
solely with respect to a default under this Agreement constituting an Event of
Default under (1) Section 8.01(b) as a result of a failure to pay any fee that
is due and payable hereunder, (2) Section 8.01(e) (solely with respect to the
Company), (3) Section 8.01(f) (solely with respect to the Company), and
(4) Section 8.01(h) as a result of a failure to observe or perform the covenant
contained in Section 7.05 hereof (other than in connection with or arising from
the TSYS Merger or related transactions)), Section 5.06, Section 5.09,
Section 5.10 (as it relates to the Company only) and Section 5.16.

 

25



--------------------------------------------------------------------------------

“Spot Rate” for any currency other than Dollars means, at the Administrative
Agent’s election, either (i) the rate determined by the Administrative Agent to
be the rate quoted by the Administrative Agent as the spot rate for the purchase
by such Person of such currency with Dollars through its principal foreign
exchange trading office at approximately 11:00 a.m. London time on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent may obtain such spot rate from
another financial institution designated by the Administrative Agent if the
Administrative Agent does not have as of the date of determination a spot buying
rate for any such other currency or (ii) the rate of exchange for the purchase
of dollars with the such currency last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Bloomberg or
Reuters Corp., Refinitiv, or any successor thereto (“Reuters”) source, at the
Administrative Agent’s or applicable L/C Issuer’s option, on the Business Day
(New York City time) immediately preceding the date of determination or if such
service ceases to be available or ceases to provide a rate of exchange for the
purchase of dollars with the such currency, as provided by such other publicly
available information service which provides that rate of exchange at such time
in place of Bloomberg or Reuters chosen by the Administrative Agent, in its sole
discretion (or if such service ceases to be available or ceases to provide such
rate of exchange, the equivalent of such amount in dollars as determined by the
Administrative Agent, using any method of determination it deems appropriate in
its sole discretion).

“Step-Up” has the meaning specified in Section 7.03(a).

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent, or by the
parent and one or more subsidiaries of the parent, and the accounts of which
would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP as of such date. Unless otherwise specified, all references herein to
a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries
of the Company.

“Substantial Portion” means, on any date of determination, with respect to the
Property of the Company and its Subsidiaries, Property which represents more
than fifteen percent (15%) of the consolidated assets of the Company and its
Subsidiaries on such date.

“Surety Indemnification Obligations” means all obligations of the Company or any
Subsidiary to indemnify any issuers for amounts required to be paid under any
surety bonds issued by such issuers and posted in accordance with applicable
legal requirements with any Governmental Authority at the request and for the
use of the Company or any Subsidiary in the ordinary course of its business.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

26



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Note” or “Term Notes” has the meaning specified in Section 2.09.

“Total Debt” means at any date, all Indebtedness of the Company and its
Subsidiaries measured on a consolidated basis as of such date (excluding
therefrom, however, without duplication, (a) Guarantees of Indebtedness of such
Person or any of its Subsidiaries, respectively, by such Person or any such
Subsidiary, (b) up to $100,000,000 in obligations incurred by the Company and
its Subsidiaries in respect of Sale-Leasebacks and (c) up to $50,000,000 in
obligations arising under letters of credit).

“Trade Date” has the meaning specified in Section 10.06(f)(i).

“Transactions” means the execution, delivery and performance by the Company of
this Agreement and the borrowing of Loans, the use of the proceeds thereof.

“TSYS” means Total System Services, Inc., a Georgia corporation.

“TSYS Merger” means the merger of the Company and TSYS pursuant to and in all
material respects in accordance with the TSYS Merger Agreement.

“TSYS Merger Agreement” means the Agreement and Plan of Merger, dated as of
May 27, 2019, by and between TSYS and the Company, as may be amended, restated,
modified or supplemented from time to time.

“TSYS Merger Refinancing” has the meaning specified in Section 4.02(g).

“Type” means, with respect to a Loan, its character as a Base Rate Loan, LIBOR
Daily Loan or a Eurocurrency Rate Loan.

“United Kingdom” and “UK” mean the United Kingdom of Great Britain and Northern
Ireland.

“United States” and “U.S.” mean the United States of America.

“Unrestricted” means, when referring to cash of the Company and its
Subsidiaries, that such cash (a) does not appear or would not be required to
appear as “restricted” on the financial statements of the Company or any such
Subsidiary in accordance with GAAP and (b) is not otherwise unavailable to the
Company or such Subsidiary.

 

27



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Wells Fargo Merchant Agreement” has the meaning as is assigned to the term
“Merchant Agreement” in the Wells Fargo Settlement Facility.

“Wells Fargo Settlement Facility” means the documents evidencing the credit
facility made available to Global Payments Direct by Wells Fargo Bank, National
Association providing for short-term advances to Global Payments Direct made in
respect of the Wells Fargo Settlement Receivables, with the obligations of
Global Payments Direct under such credit facility to be Guaranteed by the
Company, together with any refinancings or replacements of such credit facility
and any amendments or modifications of such credit facility or refinancing or
replacement, in each case to the extent any such refinancing, replacement,
amendment or modification remains a facility of a substantially similar nature
as the Wells Fargo Settlement Facility as of the date hereof.

“Wells Fargo Settlement Receivables” means all accounts (as such term is defined
in the Uniform Commercial Code), payment intangibles (as such term is defined in
the Uniform Commercial Code) and other amounts owed to Global Payments Direct by
the Merchants (as defined in the Wells Fargo Merchant Agreement) arising from or
created pursuant to the Wells Fargo Merchant Agreement.

“Wells Fargo Settlement Receivables Collateral” means the Wells Fargo Settlement
Receivables, together with all products and proceeds thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan

 

28



--------------------------------------------------------------------------------

Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded. For the avoidance of doubt, notwithstanding anything to the
contrary herein or in the other Loan Documents, for purposes of calculating any
financial ratio contained herein or in the other Loan Documents or any financial
covenants set forth in Section 7.03, if at any time during the applicable
period, the Company or any Subsidiary shall have consummated an acquisition
(including an Acquisition) or disposition, then such financial ratio and related
calculation shall be determined after giving pro forma effect to the acquisition
or disposition (including any Consolidated EBITDA, Indebtedness, Interest
Expense, Total Debt or assets acquired, incurred, assumed or disposed of in
connection therewith and after giving effect to the repayment or payments of the
Indebtedness and any incurrence of Indebtedness and use of proceeds in
connection therewith) as if such transaction had occurred on the first day of
such period.

 

29



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Company or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Notwithstanding the foregoing, any lease that
would have been classified as an operating lease and as an expense item as of
December 31, 2018, shall continue to be classified as an operating lease and as
an expense item notwithstanding any change in GAAP since such date.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

(d) Discontinued Operations. Notwithstanding anything to the contrary in this
Agreement or any classification under GAAP of any Person, business, assets or
operations in respect of which a definitive agreement for the disposition
thereof has been entered into as discontinued operations, no pro forma effect
shall be given to any discontinued operations (and the Consolidated EBITDA
attributable to any such Person, business, assets or operations shall not be
excluded for any purposes hereunder) until such disposition shall have been
consummated.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated in accordance with this Agreement
and, if necessary, by carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

1.05 Rates.

(a) Except for purposes of financial statements delivered by the Company
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent.

 

30



--------------------------------------------------------------------------------

(b) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or “LIBOR Daily Loan” or with respect to any
comparable or successor rate thereto.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

ARTICLE II

THE LOANS

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make a term loan in a single advance to the Company in
Dollars on the Closing Date in an amount not to exceed such Lender’s Commitment.
Amounts repaid on the Loan may not be reborrowed. The Loan may consist of Base
Rate Loans, Eurocurrency Rate Loans, LIBOR Daily Loans, or a combination
thereof, as provided herein.

2.02 Borrowings, Conversions and Continuations.

(a) Each Borrowing, each conversion of Loans from one Type to the other and each
continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such notice must be received by the Administrative Agent not later than (i)
11:00 a.m. on the requested date of any Borrowings of Base Rate Loans or LIBOR
Daily Loans and (ii) 12:00 p.m. three Business Days prior to the requested date
of any Borrowings of, conversion to or continuation of Eurocurrency Rate Loans
or of any conversion of Eurocurrency Rate Loans to Base Rate Loans or LIBOR
Daily Loans; provided, however, that if the Company wishes to request
Eurocurrency Rate Loans having an Interest Period other than one week, one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 12:00 p.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans, whereupon the
Administrative Agent shall give prompt notice to the applicable Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. In the case of a request pursuant to the proviso in the preceding
sentence, not later than 12:00 p.m. three Business Days before the requested
date of such Borrowing, conversion or continuation of Eurocurrency Rate Loans,
the Administrative Agent shall notify the Company (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the applicable Lenders. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans and LIBOR Daily Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Loan Notice shall
specify (i) whether the Company is requesting a Borrowing, a conversion of Loans
from one Type to the other or a continuation of

 

31



--------------------------------------------------------------------------------

Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Company fails to specify a Type of Loan in a Loan Notice or if the Company
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Company requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each applicable Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative Agent shall notify each applicable
Lender of the details of any automatic conversion to Base Rate Loans, in each
case as described in the preceding subsection. In the case of a Borrowing, each
applicable Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the Company in like funds as received by the Administrative Agent
either by (i) crediting the account of the Company on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to the Administrative Agent
by the Company. Each Lender, at its option, may make any Eurocurrency Rate Loans
by causing any domestic branch or Affiliate of such Lender to make such
Eurocurrency Rate Loan (and in the case of an Affiliate, the provisions of
Sections 3.01, 3.02, 3.03, 3.04 and 3.05 shall apply to such Affiliate to the
same extent as they apply to such Lender).

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, at the
request of the Required Lenders or the Administrative Agent, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans or LIBOR
Daily Loans.

(d) The Administrative Agent shall promptly notify the Company and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Company and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

32



--------------------------------------------------------------------------------

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than fifteen Interest Periods in effect with respect to all Loans.

(f) The Company may at any time after the Effective Date and prior to the
Closing Date, upon prior written notice by the Company to the Administrative
Agent, increase the Aggregate Commitment with additional Commitments from any
existing Lender or new Commitments from any other Person selected by the Company
and reasonably acceptable to the Administrative Agent; provided that:

(i) any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof and the aggregate amount
of such increases shall not exceed $1,000,000,000;

(ii) no Default or Event of Default shall exist and be continuing at the time of
any such increase;

(iii) no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;

(iv) (1) any new Lender shall join this Agreement by executing such customary
joinder documents reasonably satisfactory to and required by the Administrative
Agent and/or (2) any existing Lender electing to increase its Commitment shall
have executed a commitment agreement reasonably satisfactory to the
Administrative Agent;

(v) as a condition precedent to such increase (to the extent requested by the
Administrative Agent), (1) the Company shall deliver to the Administrative Agent
a certificate dated as of the date of such increase (in sufficient copies for
each Lender) signed by a Financial Officer of the Company (x) certifying and
attaching the resolutions adopted by the Company approving or consenting to such
increase and (y) certifying that, before and after giving effect to such
increase, (I) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects (or in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or in all respects if any such representation or
warranty is already qualified by materiality or reference to Material Adverse
Effect) as of such earlier date; provided that the date set forth in
Section 5.05 shall be deemed to be December 31 of the year for which the Company
has most recently delivered the annual financial statement referred to in
Section 6.01(a) and (II) no Default or Event of Default exists; and (2) the
Company shall deliver to the Administrative Agent customary opinions of legal
counsel to the Company, addressed to the Administrative Agent and each Lender,
dated as of the effect date of such increase regarding the due authorization of
such increase; and

 

33



--------------------------------------------------------------------------------

(vi) the Company, the Administrative Agent, each Lender increasing its
commitments, if any, and each Person becoming a Lender hereunder, if any, shall
have executed an agreement or modification to this Agreement (which shall not
require consent of any other Lender hereunder) reasonably satisfactory to each
such Person.

2.03 Optional Prepayments. The Company may, upon delivery of a Notice of Loan
Prepayment from the Company to the Administrative Agent, at any time or from
time to time voluntarily prepay Loans in whole or in part without premium or
penalty; provided, in each case, that (x) such Notice of Loan Prepayment must be
received by the Administrative Agent not later than (A) 12:00 p.m. three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans, and
(B) 11:00 a.m. on the date of prepayment of Base Rate Loans or LIBOR Daily
Loans; (y) any prepayment of Eurocurrency Rate Loans or LIBOR Daily Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (z) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such Notice of Loan Prepayment shall specify the date and amount of such
prepayment, the Loans to be prepaid, the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans
and whether such prepayment is conditioned on any event. The Administrative
Agent will promptly notify each applicable Lender of its receipt of each Notice
of Loan Prepayment, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such Notice of Loan Prepayment is given by the Company, the
Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan or LIBOR Daily Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.12, each such prepayment shall be
applied to the Loans of the applicable Lenders in accordance with their
respective Applicable Percentages.

2.04 Termination or Reduction of Commitments.

(a) The Aggregate Commitment hereunder shall be permanently reduced to zero on
the date that is the earliest of the following: (i) if the TSYS Merger has not
been consummated, the date on which the TSYS Merger Agreement is terminated in
accordance with its terms, (ii) the date of effectiveness of any written notice
from the Company to the Administrative Agent of its election to terminate the
remaining Aggregate Commitment hereunder in full pursuant to Section 2.04(b)
below and (iii) if the TSYS Merger has not been consummated, 11:59 p.m. (New
York City time) on the Termination Date (as defined in the TSYS Merger Agreement
as in effect on May 27, 2019), as it may be extended in accordance with the
terms of the TSYS Merger Agreement as in effect on May 27, 2019. Unless
previously terminated, the Aggregate Commitment shall terminate upon the funding
of the Loans on the Closing Date.

(b) Commitments. The Company may, upon notice to the Administrative Agent,
terminate the Aggregate Commitment, or from time to time permanently reduce the
Aggregate Commitment; provided that (A) any such notice shall be received by the
Administrative Agent not later than 12:00 noon three (3) Business Days prior to
the date of termination or reduction and (B) any such partial reduction shall be
in an aggregate amount of $2,000,000 or any whole multiple of $1,000,000 in
excess thereof.

 

34



--------------------------------------------------------------------------------

(c) Notice. The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Aggregate Commitment under this Section 2.04.
Upon any reduction of the Aggregate Commitment, the Commitment of each Lender
shall be reduced by such Lender’s Applicable Percentage of such reduction
amount. All fees in respect of the Aggregate Commitment accrued until the
effective date of any termination of the Aggregate Commitment shall be paid on
the effective date of such termination.

2.05 Repayment of Loans. The Company shall repay to the Administrative Agent for
the ratable account of the Lenders (A) commencing with the first full Fiscal
Quarter ending after the third anniversary of the Closing Date, a principal
amount in respect of the Loans equal to the outstanding principal amount of the
Loans on the Closing Date multiplied by 2.5%, to be paid on the last Business
Day of such Fiscal Quarter and each subsequent Fiscal Quarter occurring during
the term of this Agreement and prior to the Maturity Date, and (B) on the
Maturity Date, the aggregate principal amount of the Loans outstanding on such
date.

2.06 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each LIBOR Daily Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the LIBOR Daily Floating Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Company
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

35



--------------------------------------------------------------------------------

2.07 Fees. The Company shall pay (i) to the Arrangers and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letters, and (ii) to the Lenders, in Dollars,
such fees, if any, as shall have been separately agreed upon in writing in the
amounts and at the times so specified. All such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

2.08 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.10(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.09 Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Company and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligations of the Company
hereunder to pay any amount owing with respect to their respective Obligations.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to the Company
made through the Administrative Agent, the Company shall execute and deliver to
such Lender (through the Administrative Agent) a promissory note, which shall
evidence such Lender’s Loans to the Company in addition to such accounts or
records. Each such promissory note shall be in the form of Exhibit B (a “Term
Note”). Each Lender may attach schedules to a Term Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Company shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein and all payments by the
Company hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable

 

36



--------------------------------------------------------------------------------

Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall in each case
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. Except as may otherwise be provided in
the definition of “Interest Period” or Section 2.05, if any payment to be made
by the Company shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans or LIBOR Daily Loans, prior to 12:00 noon on
the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans
or LIBOR Daily Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Company a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Company severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to the
Company to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Company, the interest rate applicable to Base Rate
Loans. If the Company and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Company the amount of such interest paid by
the Company for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Company shall
be without prejudice to any claim the Company may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by the Company; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders that the Company will not make such payment, the Administrative
Agent may assume that the Company has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
applicable Lenders the amount due. In such event, if the Company has not in fact
made such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

 

37



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Company as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Company by the Administrative Agent because
the conditions to the making of Loans set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Company pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender or Disqualified Institution) or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant,
other than an assignment to the Company or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

 

38



--------------------------------------------------------------------------------

The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

2.12 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amount received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, as the Company may request (so long as no Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
satisfy that Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default exists, to the payment of any amounts owing to the
Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Lender until

 

39



--------------------------------------------------------------------------------

such time as all Loans are funded. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender pursuant to this Section 2.12(a)(ii) shall be deemed
paid to and redirected by that Defaulting Lender, and each Lender irrevocably
consents hereto.

(b) Defaulting Lender Cure. If the Company and the Administrative Agent agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages), whereupon that Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Company under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Laws. If any applicable Laws (as determined in
the good faith discretion of the Administrative Agent) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or the
Company, then the Administrative Agent or the Company shall be entitled to make
such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If the Company or the Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental

 

40



--------------------------------------------------------------------------------

Authority in accordance with the Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the Company shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(iii) If the Company or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Company or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Company or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Company shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Company. Without limiting the provisions of
subsection (a) above, the Company shall timely pay to the relevant Governmental
Authority in accordance with applicable Laws, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications.

(i) The Company shall, and does hereby, indemnify each Recipient, and shall make
payment in respect thereof within ten days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. The
Company shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within ten days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

 

41



--------------------------------------------------------------------------------

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within ten days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Company has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Company to do so), (y) the Administrative Agent and the
Company, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Company, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Company in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

(d) Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by the Company or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by applicable Law to
report such payment or other evidence of such payment reasonably satisfactory to
the Company or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Recipient’s reasonable judgment such completion,
execution or submission would subject such Recipient to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Recipient.

 

42



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty,

(II) executed copies of IRS Form W-8ECI,

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

 

43



--------------------------------------------------------------------------------

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner,

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

 

44



--------------------------------------------------------------------------------

(iv) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Agreement, the Company and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Company or with respect to which the Company has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Company an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Company under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Company, upon the request of the Recipient, agrees to
repay the amount paid over to the Company (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Company
pursuant to this subsection the payment of which would place the Recipient in a
less favorable net after-Tax position than such Recipient would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Company or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurocurrency Base Rate or LIBOR Daily Floating
Rate, or to determine or charge interest rates based upon the Eurocurrency Base
Rate or the LIBOR Daily Floating Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the applicable interbank market (each an “Affected
Eurocurrency Rate Loan”), then, on notice thereof by such Lender to the Company
through the Administrative Agent, (i) any obligation of such Lender to make or
continue Affected Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans and LIBOR Daily Loans, to convert
Base Rate Loans to Affected Eurocurrency Rate Loans or, if such notice relates

 

45



--------------------------------------------------------------------------------

to the unlawfulness or asserted unlawfulness of charging interest based on the
Eurocurrency Base Rate, to make Base Rate Loans as to which the interest rate is
determined with reference to the Eurocurrency Base Rate, shall be suspended,
until such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Company shall, upon demand from such Lender (with a copy to the
Administrative Agent), either prepay or, if applicable, convert all such
Affected Eurocurrency Rate Loans of such Lender and Base Rate Loans as to which
the interest rate is determined with reference to the Eurocurrency Base Rate to
Base Rate Loans as to which the rate of interest is not determined with
reference to the Eurocurrency Base Rate, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such Affected
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Affected Eurocurrency Rate Loans or a Base
Rate Loan as to which the interest rate is determined with reference to the
Eurocurrency Base Rate. Notwithstanding the foregoing and despite the illegality
for such a Lender to make, maintain or fund Affected Eurocurrency Rate Loans or
Base Rate Loans as to which the interest rate is determined with reference to
the Eurocurrency Base Rate, that Lender shall remain committed to make and
maintain Base Rate Loans as to which the rate of interest is not determined with
reference to the Eurocurrency Base Rate and shall be entitled to recover
interest at such Base Rate. Upon any such prepayment or conversion, the Company
shall also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurocurrency Rate Loan or a LIBOR
Daily Loan or a conversion to or continuation thereof, (i) the Administrative
Agent determines that (A) deposits in Dollars are not being offered to banks in
the applicable offshore interbank market for the applicable amount and Interest
Period of such Eurocurrency Rate Loan or LIBOR Daily Loan, or (B) adequate and
reasonable means do not exist for determining the Eurocurrency Base Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan or
for determining the LIBOR Daily Floating Rate with respect to a proposed LIBOR
Daily Loan or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (i), “Impacted Loans”), or (ii) the Administrative
Agent or the Required Lenders determine that for any reason the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan or the LIBOR Daily Floating Rate with respect to a proposed LIBOR
Daily Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans and LIBOR Daily Loans shall be suspended (to
the extent of the affected Eurocurrency Rate Loans, LIBOR Daily Loans or
Interest Periods) and (y) in the event of a determination described in the
preceding sentence with respect to the Eurocurrency Base Rate component of the
Base Rate, the utilization of the Eurocurrency Base Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice and during such period Base Rate Loans shall be made and continued based
on the interest rate determined by the greater of clauses (a) and (b) in the
definition of Base Rate. Upon receipt of such notice, the Company may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans and LIBOR Daily Loans or, failing that, will be deemed
to have converted such request into a request for a Borrowing of (or conversion
to) Base Rate Loans in the amount specified therein.

 

46



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Company and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the affected Lenders notify the Company that such alternative interest
rate does not adequately and fairly reflect the cost to the Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in Section 3.04(e) or the Eurocurrency
Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement, Eurocurrency Rate Loans or LIBOR Daily
Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Base Rate or LIBOR Daily Floating Rate (or of
maintaining its obligation to make any such Loan), , or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Company
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

 

47



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or the Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Company will to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Company shall be conclusive absent manifest error. The Company
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Company shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. To the extent not already reflected in the
calculation of any interest rate, the Company shall pay to each Lender, as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurocurrency Rate Loans or LIBOR Daily Loans, such additional costs (expressed
as a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan; provided the Company shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional costs from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional costs shall be due
and payable 10 days from receipt of such notice.

 

48



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company; or

(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Company is required to pay any
Indemnified Taxes or additional amounts to any Lender, or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or any Lender
gives a notice pursuant to Section 3.02, then such Lender shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

49



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with
Section 10.13.

3.07 LIBOR Successor Rate. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents (including Section 10.01 hereof), if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error and made by notice to the Company), or the Company or Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to the Company) that the Company or Required Lenders (as
applicable) have determined, that:

(a) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary;

(b) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

(c) syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.07, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities for such alternative benchmarks (any such proposed rate, a
“LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and any such amendment shall become effective at 5:00 p.m.
(New York time) on the fifth Business Day after the Administrative Agent shall
have posted such proposed amendment to all Lenders and the Company unless, prior
to such time, Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders do not accept
such amendment. Such LIBOR Successor Rate shall be applied in a manner
consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent in consultation with the Company.

 

50



--------------------------------------------------------------------------------

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans and LIBOR Daily Loans shall be suspended (to the extent
of the affected Eurocurrency Rate Loans, LIBOR Daily Loans or Interest Periods),
and (y) the Eurocurrency Rate component shall no longer be utilized in
determining the Base Rate. Upon receipt of such notice, the Company may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or LIBOR Daily Loans or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.

3.08 Survival. All of the Company’s obligations under this Article III shall
survive the termination of the commitments and the repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Conditions to Effectiveness. This Agreement shall become effective on and
as of the first date on which each of the following conditions is satisfied (or
waived in accordance with Section 10.01):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received (x) customary legal opinions of
(i) Wachtell Lipton Rosen & Katz, New York counsel to the Company and its
Subsidiaries, (ii) Nelson Mullins Riley & Scarborough LLP, Georgia counsel to
the Company and its Subsidiaries and (y) a certificate of a responsible officer
of the Company attaching and certifying to Organization Documents of the
Company, a good standing certificate of the Company from the jurisdiction of
organization of the Company, an incumbency certificate and resolutions, in each
case as are customary.

(c) The Administrative Agent, the Arrangers and the Lenders shall have received
(i) all fees required to be paid under the Fee Letters, to the extent payable to
the Administrative Agent, the Arrangers and the Lenders or any of their
respective Affiliates on or prior to the Effective Date and (ii) to the extent
invoiced at least three (3) Business Days prior to the Effective Date, expenses
required to be paid hereunder on or prior to the Effective Date.

(d) (i) The Administrative Agent shall have received, at least three
(3) Business Days prior to the Effective Date, all documentation and other
information regarding the Company that the Administrative Agent or a Lender
reasonably determines is required by U.S. regulatory authorities in connection
with applicable “know your customer” and Anti-Money Laundering Laws, including
the PATRIOT Act, to the extent reasonably requested

 

51



--------------------------------------------------------------------------------

in writing of the Company at least ten (10) Business Days prior to the Effective
Date and (ii) to the extent the Company qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, at least three (3) Business Days
prior to the Effective Date, any Lender that has reasonably requested, in a
written notice to the Company at least ten (10) Business Days prior to the
Effective Date, a Beneficial Ownership Certification in relation to the Company
shall have received such Beneficial Ownership Certification.

(e) The Arrangers shall have received a written notice from a responsible
officer of the Company reducing commitments under the Primary Bridge Facility
(as defined in the Bridge Commitment Letter, dated as of May 27, 2019, among the
Company and the Arrangers) to $2,066,000,000.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date in writing, and such notice shall be conclusive and binding.

4.02 Conditions to the Funding of the Loan. The occurrence of the Closing Date
and the obligation of each Lender to make Loans on the Closing Date is subject
to satisfaction of the following conditions precedent:

(a) The Effective Date shall have occurred.

(b) Each of the Specified Merger Agreement Representations and the Specified
Representations shall be true and correct in all material respects as of the
Closing Date.

(c) The Administrative Agent shall have received a solvency certificate from a
Financial Officer of the Company substantially in the form set forth in Exhibit
I hereto.

(d) The TSYS Merger shall have been consummated, or substantially concurrently
with the making of the Loans, shall be consummated, in all material respects in
accordance with the TSYS Merger Agreement, after giving effect to any
modifications, amendments, supplements, consents or waivers thereto, other than
those modifications, amendments, supplements, consents or waivers by the Company
or any of its Affiliates that are material and adverse to the Lenders or the
Arrangers without the prior consent of the Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned); provided that any change in the
amount of Borrower Stock Consideration (as defined in the TSYS Merger Agreement)
shall be deemed not to be materially adverse to the Lenders or the Arrangers and
shall not require the consent of the Arrangers if such change results in the
number of shares of Global Payments Common Stock (as defined in the TSYS Merger
Agreement) for which each share of TSYS Common Stock (as defined in the TSYS
Merger Agreement) may be exchanged or converted pursuant to the TSYS Merger
Agreement increasing or decreasing by 10% or less.

(e) Except (a) as disclosed in the TSYS Disclosure Schedule (as defined in the
TSYS Merger Agreement as in effect on May 27, 2019) or (b) as disclosed in any
TSYS Reports (as defined in the TSYS Merger Agreement as in effect on May 27,
2019) filed by TSYS since December 31, 2015, and prior to May 27, 2019 (but
disregarding risk factor disclosures contained under the heading “Risk Factors,”
or disclosures of risks set forth in any “forward-looking statements” disclaimer
or any other statements that are similarly non-

 

52



--------------------------------------------------------------------------------

specific or cautionary, predictive or forward-looking in nature), since May 27,
2019, there has not been any effect, change, event, circumstance, condition,
occurrence or development that has had or would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect (as defined
in the TSYS Merger Agreement as in effect on May 27, 2019) on TSYS.

(f) The Administrative Agent, the Arrangers and the Lenders, as applicable,
shall have received or, substantially concurrently with the making of the Loans
shall receive (i) all fees required to be paid under this Agreement and, to the
extent payable to the Lenders under this Agreement or their Affiliates on or
prior to the Closing Date, all fees required to be paid pursuant to the terms of
the Fee Letters and (ii) to the extent invoiced at least three (3) Business Days
prior to the Closing Date, expenses required to be paid to the Administrative
Agent and the Arrangers hereunder on or prior to the Closing Date.

(g) The Company shall have repaid or caused to be repaid the outstanding
principal amount of and accrued and unpaid interest and any other obligations
(other than obligations in respect of letters of credit issued thereunder that
have been terminated, cash collateralized, backstopped or in respect of which
arrangements reasonably satisfactory to the applicable letter of credit issuer
have been made) and contingent obligations (including indemnification
obligations) that by their terms are to survive the termination of the relevant
loan documentation and debt instruments evidencing third party debt) in respect
of (x) that certain Second Amended and Restated Credit Agreement, dated as of
July 31, 2015, among the Company, the other borrowers, the guarantors and the
lenders identified therein, and Bank of America, in its capacity as
administrative agent thereunder, as amended prior to the date hereof and
(y) that certain Credit Agreement, dated as of April 23, 2018, among TSYS, as
the borrower, Bank of America, N.A., as administrative agent, and the lenders
party thereto (together with (x), the “TSYS Merger Refinancing”).

(h) The Administrative Agent shall have received a certificate from a
responsible officer of the Company certifying as to the satisfaction of the
conditions precedent contained in Section 4.02(b) (solely with respect to the
Specified Representations), Section 4.02(d) and Section 4.02(e).

(i) The Arrangers shall have received (i) U.S. GAAP audited consolidated balance
sheets of each of the Company and TSYS and related consolidated statements of
income, changes in equity and cash flows of each of the Company and TSYS for the
three (3) most recently completed Fiscal Years ended at least 60 days prior to
the Closing Date and (ii) U.S. GAAP unaudited consolidated balance sheets and
related consolidated statements of income, changes in equity and cash flows of
each of the Company and TSYS for each subsequent Fiscal Quarter ended at least
40 days before the Closing Date (other than the last Fiscal Quarter of any
Fiscal Year); provided, that in each case the financial statements required to
be delivered by this paragraph shall meet the requirements of Regulation S-X
under the Securities Act of 1933, as amended, and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration
statement on Form S-3. The Arrangers hereby acknowledge receipt of the financial
statements of each of the Company and TSYS in the foregoing clause (i) for the
Fiscal

 

53



--------------------------------------------------------------------------------

Years ended December 31, 2018, December 31, 2017 and December 31, 2016, and in
the foregoing clause (ii) for the Fiscal Quarter ended March 31, 2019. The
Company’s or TSYS’s filing of any required audited financial statements with
respect to the Company or TSYS, as applicable, on Form 10-K or required
unaudited financial statements with respect to the Company or TSYS on Form 10-Q,
in each case, will satisfy the requirements under clause (i) or (ii), as
applicable, of this paragraph.

(j) The Arrangers shall have received pro forma financial statements, in each
case as would be required to be included in a registration statement on Form S-3
(regardless of when such pro forma financial statements are required to be filed
with the SEC) and which shall meet the requirements of Regulation S-X under the
Securities Act of 1933, as amended and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration
statement on Form S-3; provided, however, to the extent such pro forma financial
statements are filed by the Company with the SEC, the condition set forth in
this paragraph shall be deemed satisfied.

(k) The Administrative Agent shall have received a Loan Notice for the Loans to
be funded on the Closing Date.

(l) The Arrangers and the Lenders shall have received, at least three
(3) Business Days prior to the Closing Date, all documentation and other
information regarding the Company that the Administrative Agent or a Lender
reasonably determines is required by U.S. regulatory authorities in connection
with applicable “know your customer” and Anti-Money Laundering Laws, including
the PATRIOT Act, to the extent reasonably requested in writing of the Company at
least ten (10) Business Days prior to the Closing Date.

4.03 Certain Funds Availability. Notwithstanding anything to the contrary herein
(including Article VIII), during the period from and including the Effective
Date to and including the Closing Date (after giving effect to the funding of
the Loans on such date), and notwithstanding (a) that any representation given
on the Effective Date or the Closing Date (excluding the Specified
Representations and Specified Merger Agreement Representations) was incorrect,
(b) any failure by the Company to comply with the affirmative covenants,
negative covenants and financial covenants or any other term of this Agreement
or any other Loan Document, (c) any provision to the contrary in this Agreement,
any other Loan Document or otherwise or (d) that any condition precedent to the
Effective Date may subsequently be determined not to have been satisfied,
neither the Administrative Agent nor any Lender shall be entitled to
(i) rescind, terminate or cancel this Agreement or any of its Commitments
hereunder or exercise any right or remedy or make or enforce any claim under
this Agreement, any other Loan Documents, any Fee Letter or otherwise it may
have, to the extent to do so would prevent, limit or delay the making of its
Loans on the Closing Date, (ii) refuse to participate in making its Loans on the
Closing Date; provided that the conditions precedent set forth in Section 4.02
are satisfied or waived or (iii) exercise any right of set-off or counterclaim
in respect of its Loans to the extent to do so would prevent, limit or delay the
making of its Loans on the Closing Date. Notwithstanding anything to the
contrary provided herein, (A) the rights and remedies of the Lenders and the
Administrative Agent shall not be limited in the event that any condition set
forth in Section 4.02 is not satisfied or waived on the Closing Date and
(B) immediately from and after the Closing Date, after giving effect to the
funding of the Loans on such date, all of the rights, remedies and entitlements
of the Administrative Agent and the Lenders shall be available notwithstanding
that such rights were not available prior to such time as a result of the
foregoing.

 

54



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants as follows to each Lender and the
Administrative Agent on and as of the Effective Date and the Closing Date:

5.01 Existence and Standing. The Company (a) is a corporation, partnership,
limited liability company or other entity duly and properly incorporated or
organized, as the case may be, validly existing and (to the extent such concept
applies to such entity) in good standing under the laws of its jurisdiction of
incorporation or organization and (b) has all requisite power and authority to
conduct its business in each jurisdiction in which its business is conducted,
except to the extent that the failure to have such authority would not
reasonably be expected to have a Material Adverse Effect.

5.02 Authorization and Validity. The Company has the power and authority and
legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by the Company of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper proceedings, and the Loan Documents constitute legal, valid
and binding obligations of the Company enforceable against it in accordance with
their terms, except as may be limited by Debtor Relief Laws, regardless of
whether considered in a proceeding in equity or at law.

5.03 No Conflict; Government Consent. (a) Neither the execution and delivery by
the Company of the Loan Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
(i) any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on the Company, (ii) the Company’s Organization Documents, or
(iii) the provisions of any indenture, instrument or agreement to which the
Company is a party or is subject, or by which it, or its Property, is bound,
except in the case of clauses (i) and (iii) where such violation would not
reasonably be expected to have a Material Adverse Effect.

(b) No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Company, is required to
be obtained by the Company in connection with the execution and delivery of the
Loan Documents, the borrowings under the Loan Documents, the payment and
performance by the Company of its Obligations or the legality, validity, binding
effect or enforceability of the Loan Documents.

 

55



--------------------------------------------------------------------------------

5.04 Financial Statements. The December 31, 2018 audited consolidated financial
statements of the Company heretofore delivered to the Arrangers and the Lenders,
copies of which are included in the Company’s Annual Report on Form 10-K as
filed with the SEC and, if applicable, the audited consolidated financial
statements of the Company and its Subsidiaries as of the last day of the Fiscal
Year for which the Company has most recently filed an annual report on Form 10-K
and, if applicable, the unaudited consolidated financial statements of the
Company and its Subsidiaries as of the last day of the most recent Fiscal
Quarter (other than the fourth Fiscal Quarter of any Fiscal Year) for which the
Company has most recently filed a quarterly report on Form 10-Q, (a) were
prepared in accordance with GAAP (except as otherwise expressly noted therein),
(b) fairly present in all material respects the consolidated financial condition
and operations of the Company and its Subsidiaries at such date and the
consolidated results of their operations and cash flows for the period then
ended (subject, in the case of unaudited quarterly reports, to the absence of
footnotes and to normal year-end audit adjustments) and (c) show all material
indebtedness and other liabilities, direct or contingent, of the Company and its
Subsidiaries as of the date thereof that are required under GAAP to be reflected
thereon.

5.05 Material Adverse Effect. Since December 31, 2018, there has been no
Material Adverse Effect on the financial condition, results of operations or
business of the Company and its Subsidiaries taken as a whole, except as
disclosed in the reports of the Company on Form 10-K, 10-Q or 8-K, or in any
Form S-4 of the Company, filed with the SEC prior to the Effective Date
(excluding any disclosures set forth in any risk factor section and in any
section relating to forward-looking or safe harbor statements).

5.06 Solvency. As of the Closing Date immediately after giving effect to the
TSYS Merger and the related transactions, (i) the Company and its Subsidiaries
on a consolidated basis are able to pay their debts and other liabilities,
contingent obligations and other commitments as they mature in their ordinary
course; (ii) the Company and its Subsidiaries do not intend to, and do not
believe that they will, incur debts or liabilities beyond their ability to pay
as such debts and liabilities mature in their ordinary course; (iii) the Company
and its Subsidiaries on a consolidated basis are not engaged in a business or a
transaction, and are not about to engage in a business or a transaction, for
which their property would constitute unreasonably small capital after giving
due consideration to the prevailing practice in the industry in which they are
engaged; (iv) the fair value of the property and assets of the Company and its
Subsidiaries on a consolidated basis is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of the
Company and its Subsidiaries on a consolidated basis; and (v) the present fair
salable value of the property and assets of the Company and its Subsidiaries on
a consolidated basis is not less than the amount that will be required to pay
the probable liability of the Company and its Subsidiaries on a consolidated
basis on their debts as they become absolute and matured. In computing the
amount of contingent liabilities for purposes of this Section 5.06, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing as of the date hereof, represents the
amount that can reasonably be expected to become an actual or matured liability,
and all in accordance with GAAP.

5.07 Litigation. There is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of any of
their officers, threatened in writing against or affecting the Company or any of
its Subsidiaries which has not been disclosed in the reports of the Company on
Form 10-K, 10-Q or 8-K, or in any Form S-4 of the Company, filed with the SEC
prior to the Effective Date (excluding any disclosures set forth in any risk
factor section and in any section relating to forward-looking or safe harbor
statements) (a) that would reasonably be expected to have a Material Adverse
Effect or (b) which seeks to prevent, enjoin or delay the making of any Loan or
otherwise challenges the validity of any Loan Document and as to which there is
a reasonable possibility of an adverse decision.

 

56



--------------------------------------------------------------------------------

5.08 Disclosure. All written information (to the knowledge of the Company with
respect to TSYS and its subsidiaries prior to the Closing Date) other than
financial projections and other forward-looking information and information of a
general economic or industry nature provided on or prior to the Effective Date
by the Company or on behalf of the Company by its representatives to the
Administrative Agent or the Lenders in connection with the negotiation and
syndication of and entry into this Agreement does not, when taken as a whole,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein, when taken as a whole, not
materially misleading when taken as a whole and in light of the circumstances
under which such statements were made (giving effect to any supplements then or
theretofore furnished).

5.09 Regulation U. The Company is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate of buying or carrying margin stock
(within the meaning of Regulation U or Regulation X); and after applying the
proceeds of each Loan, margin stock (as defined in Regulation U) constitutes not
more than twenty-five percent (25%) of the value of those assets of the Company
which are subject to any limitation on sale or pledge, or any other restriction
hereunder.

5.10 Investment Company Act. Neither the Company nor any of its Subsidiaries is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

5.11 OFAC, FCPA. The operations of the Company and its Subsidiaries are
conducted in compliance with Anti-Corruption Laws and Sanctions in all material
respects, and the Company maintains policies and procedures reasonably designed
to achieve compliance therewith. Neither the Company nor any of its
Subsidiaries, nor, to the knowledge of the Company, any director or officer
thereof, is an individual or entity that is (a) the subject or target of any
Sanctions or in violation of applicable Anti-Corruption Laws, (b) included on
OFAC’s List of Specially Designated Nationals, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by the United States federal government (including, without limitation,
OFAC), the European Union or Her Majesty’s Treasury or (c) located, organized or
resident in a Designated Jurisdiction.

5.12 EEA Financial Institution. The Company is not an EEA Financial Institution.

5.13 Taxes. Each of the Company and its Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Company or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

 

57



--------------------------------------------------------------------------------

5.14 ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.

(b) The Company is not and will not be using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans or the Commitments.

5.15 Environmental Matters. Except as would not reasonably be expected to result
in a Material Adverse Effect, neither the Company nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, or (ii) has become subject to any Environmental Liability.

5.16 Use of Proceeds. The Company will not, directly or, to its knowledge,
indirectly, use any part of the proceeds of any Loan in violation of
Anti-Corruption Laws, applicable Sanctions or the PATRIOT Act. No proceeds of
any Loans will be used directly or indirectly by the Company to purchase or
carry any Margin Stock, or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock, in violation of Regulation U of the
Board, as amended.

ARTICLE VI

AFFIRMATIVE COVENANTS

From and after the Closing Date (other than Sections 6.02, 6.03 and 6.06, which
shall apply from and after the Effective Date), so long as any Lender shall have
any Commitment hereunder or any Loan or other Obligation hereunder (other than
any contingent indemnification obligations for which no claim has been made)
shall remain unpaid or unsatisfied, the Company covenants and agrees with the
Lenders, and the Administrative Agent that:

6.01 Financial Reporting. The Company shall maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent for the Administrative
Agent’s distribution to the Lenders:

(a) As soon as available, but in any event on or prior to the 90th day after the
close of each of its Fiscal Years (commencing with the Fiscal Year of the
Company ending after the Closing Date), a consolidated balance sheet as of the
end of such period, related statements of operations, stockholder’s equity and
cash flows prepared in accordance with GAAP on a consolidated basis for itself
and its Subsidiaries, together with an audit report certified by independent
certified public accountants of recognized standing, whose opinion shall not be
qualified as to the scope of the audit or as to the status of the Company and
its consolidated Subsidiaries as a going concern.

 

58



--------------------------------------------------------------------------------

(b) As soon as available, but in any event on or prior to the 45th day after the
close of the first three quarterly periods of each of its Fiscal Years
(commencing with the first such fiscal quarter of the Company ending after the
Closing Date), for itself and its Subsidiaries, a consolidated (or, at the
Company’s option and to the extent filed (or to be filed) with the SEC in its
quarterly report on Form 10-Q, condensed consolidated) unaudited balance sheet
as at the close of each such period and consolidated unaudited statements of
operations and cash flows for the period from the beginning of such Fiscal Year
to the end of such quarter, all certified by a Financial Officer.

(c) Together with the financial statements required under Sections 6.01(a) and
(b), a Compliance Certificate signed by a Financial Officer (a) showing the
calculations necessary to determine compliance with the financial covenants set
forth in Section 7.03, (b) stating that no Default or Event of Default exists,
or if any Default or Event of Default exists, stating the nature and status
thereof and (c) describing in reasonable detail any change in GAAP or in the
application thereof that has occurred since the date of the audited financial
statements for the immediately preceding Fiscal Year that is material with
respect to the financial statements accompanying such certificate.

(d) Promptly upon the filing thereof, copies of all registration statements or
other regular reports not otherwise provided pursuant to this Section 6.01 which
the Company or any of its Subsidiaries files with the SEC.

(e) Such other information with respect to the business, condition or
operations, financial or otherwise, and Properties of the Company and its
Subsidiaries as the Administrative Agent, including at the request of any
Lender, may from time to time reasonably request.

Notwithstanding the foregoing requirements for delivery of annual and quarterly
financial statements and reports and other filings in Section 6.01(a), (b) and
(d) above (to the extent such documents are included in material otherwise filed
with the SEC), and notices required to be given pursuant to Section 6.02, such
delivery and notice requirements may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent) including, to the extent the Lenders and the
Administrative Agent have access thereto and such documents are available
thereon, the EDGAR Database and sec.gov. The Administrative Agent shall have no
obligation to request the delivery or to maintain paper copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Company hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks,
Syndtrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive

 

59



--------------------------------------------------------------------------------

material non-public information with respect to either of the Company or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Person’s securities. The Company hereby agrees that so long as the Company is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Company shall be
deemed to have authorized the Administrative Agent, Arrangers and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Company or its securities for purposes of United
States Federal and state securities laws (provided that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and Arrangers shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated as “Public Side
Information.” Notwithstanding the foregoing, the Company shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

6.02 Notices of Material Events. The Company shall furnish to the Administrative
Agent prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any actions, suits or proceedings by or before
any arbitrators or Governmental Authorities against or affecting the Company or
any Subsidiaries thereof that, would be reasonably likely to be adversely
determined and if adversely determined, would reasonably be expected to result
in a Material Adverse Effect;

(c) if and when the Company or any member of the ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any Reportable Event with respect to any
Plan which might reasonably be expected to constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such Reportable Event, a
copy of the notice of such Reportable Event given or required to be given to the
PBGC, (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA, a copy of such notice, or (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate or appoint a trustee to
administer any Plan, a copy of such notice, in each case where such Reportable
Event, withdrawal liability, termination or appointment would reasonably be
expected to have or cause a Material Adverse Effect; and

(d) any change in the Public Debt Rating.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

60



--------------------------------------------------------------------------------

6.03 Conduct of Business. The Company shall, and shall cause each of its
Subsidiaries to, except as otherwise permitted by Section 7.05, do all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a corporation,
partnership, limited liability company or other entity in its jurisdiction of
incorporation or organization, as the case may be, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except in each case (other than valid existence of the Company in its
jurisdiction of incorporation) where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

6.04 Compliance with Laws. The Company shall, and shall cause each of its
Subsidiaries to, comply in all material respects with all applicable laws,
rules, regulations and orders (such compliance to include, without limitation,
compliance with ERISA and Environmental Laws and paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent contested in good faith), except to the
extent such noncompliance would not have a Material Adverse Effect.

6.05 Inspection; Keeping of Books and Records. Subject to applicable law and
third party confidentiality agreements entered into by the Company or any
Subsidiary in the ordinary course of business, the Company shall, and shall
cause each Subsidiary to, permit the Administrative Agent, in each case during
the continuance of a Default or Event of Default, by its representatives and
agents, to inspect any of the Property, books and financial records of the
Company and each Subsidiary, to examine and make copies of the books of accounts
and other financial records of the Company and each Subsidiary, and to discuss
the affairs, finances and accounts of the Company and each Subsidiary with their
respective officers at such reasonable times during normal business hours and
intervals as the Administrative Agent may designate but in all events upon
reasonable prior notice to the Company. The Company shall keep and maintain, and
cause each of its Subsidiaries to keep and maintain, in all material respects,
proper books of record and account in which entries in conformity with GAAP
shall be made of all dealings and transactions in relation to their respective
businesses and activities.

6.06 OFAC, FCPA. The Company shall maintain in effect policies and procedures
designed to ensure compliance by the Company, its Subsidiaries and their
respective directors and employees with Anti-Corruption Laws and applicable
Sanctions.

6.07 Payment of Tax Liabilities. The Company shall, and shall cause each of its
Subsidiaries to, pay its Tax liabilities, that, if not paid, would reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) the failure to make payment pending such
contest would not reasonably be expected to result in a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

6.08 Maintenance of Properties; Insurance. The Company shall, and shall cause
each of its Subsidiaries to, (i) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect and (ii) maintain, with
financially sound and reputable insurance companies or through adequate
self-insurance programs, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations or consistent with past practices of
the Company and such Subsidiaries, except in each case where the failure to do
so would not reasonably be expected to result in a Material Adverse Effect.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than any contingent indemnification obligations for
which no claim has been made) shall remain unpaid or unsatisfied, the Company
covenants and agrees with the Lenders and the Administrative Agent that:

7.01 Liens. From and after the Closing Date, the Company shall not, and shall
not permit any Material Subsidiary to, create or suffer to exist any Lien in or
on any of its Property, except:

(a) precautionary Liens provided and financing statements (or analogous personal
property security filings or registrations in other jurisdictions) filed or
recorded in each case by the Company or any Material Subsidiary in connection
with the sale, lease, assignment, transfer or other disposition of assets by the
Company or any Material Subsidiary which transaction is entered into in the
ordinary course of business or determined by the Company or such Material
Subsidiary to constitute a “sale” or “lease” under accounting principles
generally accepted in the United States;

(b) Liens existing on the Effective Date and, to the extent securing
Indebtedness having a principal amount in excess of $300,000,000 individually,
set forth on Schedule 7.01;

(c) Liens existing on Property of any Person acquired by the Company or any
Material Subsidiary (which may include Property previously leased by the Company
or any of its Subsidiaries and leasehold interests on such property, provided
that the lease terminates prior to or upon acquisition), other than any such
Lien or security interest created in contemplation of such acquisition (and the
replacement, extension or renewal thereof upon or in the same Property);

(d) Liens on Property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Material Subsidiary, at the time
such Person first becomes a Material Subsidiary or at the time of a sale, lease
or other disposition of all or substantially all of the Properties or assets of
a Person to the Company or any Material Subsidiary, provided that such Lien was
not incurred in anticipation of the merger, consolidation, sale, lease or other
disposition (and the replacement, extension or renewal thereof upon or in the
same Property);

 

62



--------------------------------------------------------------------------------

(e) Liens on fixed or capital assets (including real property) to secure the
payment of all or any part of the cost of acquisition, construction, development
or improvement of such assets, or to secure Indebtedness incurred to provide
funds for any such purpose (and the replacement, extension or renewal thereof
upon or in the same Property); provided that (i) the commitment of the creditor
to extend the credit secured by any such Lien shall have been obtained not later
than 12 months after the completion of the acquisition, construction,
development or improvement of such assets, (ii) the Indebtedness secured by such
Lien does not exceed the cost of such acquisition, construction, development or
improvement of such assets (other than by an amount equal to any related
financing costs (including, but not limited to, the accrued interest and premium
and fees, if any, on the Indebtedness so secured)), and (iii) such Lien shall
not apply to any other Property of the Company or any Material Subsidiary,
except for accessions and improvements to such fixed or capital assets covered
by such Lien and the proceeds and products thereof;

(f) Liens securing Indebtedness or other obligations in an aggregate outstanding
amount, immediately after giving effect to the incurrence of such Indebtedness
or other obligations, not to exceed the greater of (x) $1,300,000,000 and (y)
35% of Consolidated EBITDA;

(g) Liens in connection with any Capital Lease Obligation or Sale-Leasebacks;

(h) Settlement Liens;

(i) usual and customary deposits in favor of lessors and similar deposits in the
ordinary course of business;

(j) Liens in favor of the Company or any of its Subsidiaries;

(k) Liens on existing and future cash, cash equivalents and securities (and
deposit and securities accounts) securing or otherwise supporting obligations in
an aggregate principal amount of up to $50,000,000 in respect of letters of
credit and banker’s acceptances issued for the account of the Company or any of
its Subsidiaries in the ordinary course of business;

(l) Permitted Encumbrances;

(m) Liens on cash and cash equivalents deposited or pledged in the ordinary
course of business to secure Surety Indemnification Obligations;

(n) Liens arising due to any cash pooling, netting or composite accounting
arrangements;

(o) any extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any Liens (or Indebtedness or other
obligations secured by Liens) referred to in clauses (b), (c), (d), (e) and (f),
provided that, (i) such extension, renewal or replacement Lien shall be limited
to all or a part of the same Property that secured the Lien extended, renewed or
replaced (plus improvements on and accessions to such Property), and (ii) the
Indebtedness or other obligations secured by such Lien at such time is not
increased (other than by an amount equal to any related financing costs
(including, but not limited to, the accrued interest and premium, if any, on the
Indebtedness or other obligation being refinanced); and

 

63



--------------------------------------------------------------------------------

(p) Liens created in substitution of any Liens permitted by clauses (b), (c),
(d), (e) and (f), provided that, (i) based on a good faith determination of a
senior officer of the Company, the property encumbered by such substitute or
replacement Lien is substantially similar in nature to the property encumbered
by the otherwise permitted Lien that is being replaced, and (ii) the
Indebtedness or other obligations secured by such Lien at such time is not
increased (other than by an amount equal to any related financing costs
(including, but not limited to, the accrued interest and premium, if any, on the
Indebtedness or other obligations being refinanced)).

7.02 Subsidiary Indebtedness. From and after the Closing Date, the Company shall
not permit any Material Subsidiary to create, incur, assume or suffer to exist
any Indebtedness, except any one or more of the following types of Indebtedness:

(a) (i) the Obligations and any other Indebtedness created under the Loan
Documents, (ii) the obligations and any other Indebtedness incurred by a
Designated Borrower (as defined in the Revolving Credit Agreement) under the
Revolving Credit Facility in an aggregate outstanding principal amount not to
exceed $4,500,000,000 at any time, and (iii) any other Indebtedness if the Loans
are guaranteed on a pari passu basis by each Material Subsidiary that has
incurred such Indebtedness; provided that any such guarantee may, at the option
of the Company, be automatically released if the Material Subsidiary providing
such guarantee is no longer liable in respect of such Indebtedness.

(b) any other Indebtedness; provided that, immediately after giving effect
thereto, the aggregate outstanding principal amount of all Indebtedness (without
duplication) under this Section 7.02(b) would not exceed the greater of (x)
$1,300,000,000 and (y) 35% of Consolidated EBITDA.

(c) Indebtedness assumed in connection with any Acquisition of a Person after
the date hereof and not incurred in contemplation thereof.

(d) Indebtedness existing or entered into on the Effective Date and, to the
extent securing Indebtedness having a principal amount in excess of $300,000,000
individually, set forth on Schedule 7.02.

(e) purchase money Indebtedness (including Capital Lease Obligations) hereafter
incurred to finance the purchase of fixed assets, provided that such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed.

(f) (x) Indebtedness to the Company or any Subsidiary and (y) Guarantees by any
Subsidiary of Indebtedness of another Subsidiary or the Company to the extent
that such Indebtedness is not prohibited hereby.

 

64



--------------------------------------------------------------------------------

(g) Indebtedness resulting from Surety Indemnification Obligations of such
Material Subsidiary.

(h) Indebtedness, if any, that may exist in respect of deposits or payments made
by customers or clients of such Material Subsidiaries.

(i) Indebtedness owed in respect of any netting services, overdrafts and related
liabilities arising from treasury, depository and cash management services
including in respect of Cash Management Agreements or in connection with any
automated clearing-house transfers of funds or in respect of letters of credit
or bankers’ acceptances supporting trade payables.

(j) to the extent constituting Indebtedness, contingent liabilities in respect
of any indemnification, adjustment of purchase price, non-compete, consulting,
deferred compensation and similar obligations.

(k) Indebtedness representing deferred compensation to directors, officers,
employees, members of management, managers and consultants of a Material
Subsidiary incurred in the ordinary course of business.

(l) Guarantees in respect of Indebtedness permitted to be incurred pursuant to
this Section 7.02.

(m) Indebtedness incurred to finance workers’ compensation, health, disability
or life insurance or which finances any Benefit Plan or property, casualty or
liability insurance, or self-insurance, in each case, in the ordinary course of
business.

(n) Indebtedness in an aggregate principal amount of up to $50,000,000
consisting of letters of credit or bank guaranties issued to support the
obligations of any Material Subsidiary incurred in the ordinary course of
business.

(o) Indebtedness in connection with any Sale-Leaseback.

(p) all premiums (if any), interest, fees, expenses, charges and additional or
contingent interest on obligations described in this Section 7.02.

(q) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

(r) any extensions, renewals, refinancings, amendments, restatements,
supplements, refundings, modifications or replacements of any Indebtedness
permitted by this Section 7.02 (and, in the case of guarantees, guarantees in
respect of any extension, renewal, refinancing, amendment, restatement,
supplement, refunding, modification or replacement of the guaranteed
indebtedness), to the extent that the principal amount thereof shall not be
increased above the principal amount thereof outstanding immediately prior to
such extension, renewal, refinancing, amendment, restatements, supplement,
refunding, modification or replacement (except by an amount equal to any
existing commitments utilized thereunder) other than increases related to
required premiums, accrued interest and reasonable fees and expenses in
connection with such extensions, renewals, refinancings, amendments,
restatements, supplements, refundings, modifications or replacements.

 

65



--------------------------------------------------------------------------------

7.03 Financial Covenants.

(a) As of the last day of each Fiscal Quarter commencing with the first Fiscal
Quarter ending after the Closing Date, the Net Leverage Ratio shall not be
greater than 3.50:1.00; provided that the Company may elect by written notice
delivered to the Administrative Agent prior to the date that is thirty (30) days
following consummation of any Qualifying Acquisition by the Company or any
Subsidiary to increase the maximum Net Leverage Ratio to (i) 4.25 to 1.00 or
(ii) 4.00 to 1.00 (each of (i) and (ii), a “Step-Up”); provided, further, that
(w) during the term of this Agreement, the Company may elect no more than one
Step-Up under clause (i) above and one Step-Up under clause (ii) above, (x) each
such Step-Up shall be effective upon the consummation of such Qualifying
Acquisition, (y) each such Step-Up shall only apply for the Fiscal Quarter
during which the applicable Qualifying Acquisition has been consummated and the
three (3) consecutive Fiscal Quarters ending immediately following such Fiscal
Quarter and (z) the Company may not elect the second Step-Up unless after the
date of election with respect to the first Step-Up and prior to the date of
election with respect to the second Step-Up, the Net Leverage Ratio shall have
been less than or equal to 3.00 to 1.00 as of the last day of at least two
(2) consecutive Fiscal Quarters, as evidenced by a Compliance Certificate
delivered to the Administrative Agent.

(b) As of the last day of each Fiscal Quarter commencing with the first Fiscal
Quarter ending after the Closing Date, the Interest Coverage Ratio shall not be
less than 3.00:1.00 for the twelve month period ending on the last day of such
Fiscal Quarter.

(c) At any time after the definitive agreement for any Qualifying Acquisition
shall have been executed (or, in the case of a Qualifying Acquisition in the
form of a tender offer or similar transaction, after the offer shall have been
launched) and prior to the consummation of such Qualifying Acquisition (or
termination of the definitive documentation in respect thereof (or such earlier
date as such indebtedness ceases to constitute Acquisition Debt)), any
Acquisition Debt (and the proceeds of such Acquisition Debt) shall be excluded
from the definition of Net Leverage Ratio and all interest (including
capitalized interest), premium payments, debt discount, fees, charges and
related expenses payable with respect to such Acquisition Debt shall be excluded
from the definition of Interest Coverage Ratio.

7.04 Asset Sales. The Company shall not and shall not permit any Material
Subsidiary to, directly or indirectly, convey, transfer, lease or otherwise
dispose of (including by way of Delaware LLC Division or similar division under
other applicable law) (in one transaction or in a series of transactions) all or
substantially all of the consolidated assets (whether now owned or hereafter
acquired) of the Company and its Subsidiaries taken as a whole to any Person.

7.05 Mergers. The Company shall not consolidate or merge into or with any Person
unless (i) the Company is the surviving Person and (ii) immediately before and
after giving effect thereto no Default or Event of Default shall have occurred
and be continuing.

 

66



--------------------------------------------------------------------------------

7.06 OFAC, FCPA. From and after the Closing Date, neither the Company nor any of
its Subsidiaries shall directly, or to the Company’s knowledge, indirectly, use
the proceeds of any Loan (a) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject or target of
Sanctions in each case of this clause (b) in violation of applicable Sanctions
or (c) in any other manner that will result in a violation of Sanctions
applicable to any party hereto.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Any representation or warranty made by the Company to the Lenders or the
Administrative Agent under this Agreement, or any certificate or information
delivered in connection with this Agreement, shall be false in any material
respect when made or deemed made.

(b) Nonpayment of (i) principal of any Loan when due, or (ii) interest upon any
Loan or other payment Obligations under any of the Loan Documents within five
(5) Business Days after such interest, fee or other Obligation becomes due.

(c) The breach by the Company of (i) any of the terms or provisions of Article
VII, Sections 6.02(a) or 6.03 (only as the breach relates to the existence of
the Company) or (ii) any of the other terms or provisions of this Agreement
which, in the case of this clause (ii), is not remedied within thirty (30) days
after the Administrative Agent or any Lender provides the Company written notice
of the occurrence thereof.

(d) Cross Default.

(i) The Company or any Material Subsidiary shall fail to pay any principal of or
premium or interest on any Indebtedness for borrowed money which is outstanding
in a principal amount of at least the Requisite Amount in the aggregate (but
excluding indebtedness arising hereunder) of the Company or such Material
Subsidiary (as the case may be) when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness for
borrowed money and shall not have been waived under such agreement or
instrument, unless adequate provision for any such payment has been made in form
and substance satisfactory to the Required Lenders.

(ii) Any event, condition or circumstance occurs that (x) results in any
Indebtedness for borrowed money of the Company or any Material Subsidiary which
is outstanding in a principal amount of at least the Requisite Amount becoming
or being declared due prior to its scheduled maturity, and, in the case of

 

67



--------------------------------------------------------------------------------

this clause (x), such declaration is not rescinded, or (y) enables or permits
the holder or holders of any such Indebtedness or any trustee or agent on its or
their behalf to cause any such Indebtedness to become due prior to its scheduled
maturity, and, in the case of this clause (y), such event, condition or
circumstance shall not have been remedied or waived by or on behalf of the
holder or holders of such Indebtedness; provided that clauses (x) and (y) shall
not apply to any of the following: (1) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness or a casualty or similar event, (2) any change of control
offer made within 60 days after an Acquisition with respect to, and effectuated
pursuant to, Indebtedness of an acquired business, (3) any default under
Indebtedness of an acquired business if such default is cured, or such
Indebtedness is repaid, within 60 days after the Acquisition of such business so
long as no other creditor accelerates or commences any kind of enforcement
action in respect of such Indebtedness, (4) mandatory prepayment requirements
arising from the receipt of net cash proceeds from debt, dispositions (including
casualty losses, governmental takings and other involuntary dispositions),
equity issuances or excess cash flow, in each case pursuant to Indebtedness of
an acquired business, (5) prepayments required by the terms of Indebtedness as a
result of customary provisions in respect of illegality, replacement of lenders
and gross-up provisions for Taxes, increased costs, capital adequacy and other
similar customary requirements, (6) any voluntary prepayment, redemption or
other satisfaction of Indebtedness that becomes mandatory in accordance with the
terms of such Indebtedness solely as the result of the Company or any Material
Subsidiary delivering a prepayment, redemption or similar notice with respect to
such prepayment, redemption or other satisfaction and (7) any special mandatory
redemption or similar provision.

(iii) The Company or any of its Material Subsidiaries shall admit in writing its
inability to pay its debts generally as they become due.

(e) The Company or any Material Subsidiary shall (i) have an order for relief
entered with respect to it under any Federal, state or foreign bankruptcy laws
as now or hereafter in effect, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator, administrator or
similar official for it or any Substantial Portion of its Property,
(iv) institute any proceeding seeking an order for relief under any Federal,
state or foreign bankruptcy laws as now or hereafter in effect or seeking to
adjudicate it bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (v) take any
corporate or partnership action to authorize or effect any of the foregoing
actions set forth in this Section 8.01(e), (vi) fail to contest in good faith
any appointment or proceeding described in Section 8.01(f) or (vii) any
procedure or step analogous to (i) through (v) above is taken in any applicable
jurisdiction.

 

68



--------------------------------------------------------------------------------

(f) Without the application, approval or consent of the Company or any Material
Subsidiary, a receiver, trustee, custodian, examiner, liquidator or similar
official shall be appointed for the Company or any Material Subsidiary or any
Substantial Portion of its Property, or a proceeding described in
Section 8.01(e) shall be instituted against the Company or any Material
Subsidiary, and such appointment continues undischarged, or such proceeding
continues undismissed or unstayed, in each case, for a period of sixty
(60) consecutive days.

(g) The Company or any Material Subsidiary shall fail within sixty (60) days to
pay, bond or otherwise discharge one or more judgments or orders for the payment
of money (except to the extent covered by independent third party insurance and
as to which the insurer has not disclaimed coverage) in excess of $250,000,000
(or the equivalent thereof in currencies other than Dollars) in the aggregate,
which judgment(s), in any such case, is/are not stayed on appeal or otherwise
being appropriately contested in good faith.

(h) A Change of Control shall have occurred.

(i) Any material provision of any Loan Document, at any time after its execution
and delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations (other than contingent
indemnification obligations that survive the termination of this Agreement),
ceases to be in full force and effect; or the Company contests in any manner the
validity or enforceability of any provision of any Loan Document; or the Company
denies that it has any or further liability or obligation under any provision of
any Loan Document (other than as a result of repayment in full of the
Obligations), or purports to revoke, terminate or rescind any Loan Document for
any reason other than as expressly permitted hereunder or thereunder.

8.02 Acceleration, Etc. If any Event of Default described in Section 8.01
occurs, then, and in every such event (other than an event with respect to the
Company described in clause (e) or (f) of Section 8.01), and at any time
thereafter during the continuance of such event, the Administrative Agent shall,
at the request of, or may, with the consent of, the Required Lenders, by notice
to the Company, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, (ii) declare all Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Company
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company and (iii) exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents; and in case of any event with respect to the Company described in
clause (e) or (f) of Section 8.01, the Commitments shall automatically terminate
and the principal of all Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Company, in each
case without further act of the Administrative Agent or any Lender.

 

69



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in Section 8.02), any amounts received on account of the
Obligations shall, subject to the provisions of Section 2.12, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent to the extent payable under
Section 10.04 and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations arising under the Loan
Documents constituting fees, indemnities and other amounts (other than principal
and interest) payable to the Lenders (including fees, charges and disbursements
of counsel to the respective Lenders to the extent payable under Section 10.04
and amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting interest on
the Loans and Obligations arising under the Loan Documents, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and the
Company shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires,

 

70



--------------------------------------------------------------------------------

include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Company or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity; and

(d) shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions. Without limiting the generality of
the foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company or a Lender.

 

71



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

72



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with, so long as no Event of Default
exists, the consent of the Company (such consent not to be unreasonably withheld
or delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, with, so long as no
Event of Default exists, the consent of the Company (such consent not to be
unreasonably withheld or delayed), appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

 

73



--------------------------------------------------------------------------------

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent, any Arranger or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Arrangers, syndication agents, documentation agents, or senior managing
agents shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Company, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Company) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

 

74



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10 ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates and not, for the avoidance of doubt, to or for the benefit
of the Company, that at least one of the following is and will be true: (i) such
Lender is not using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans with respect to
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments or this Agreement; (ii) the transaction exemption
set forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; (iii) (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement; or (iv) such
other representation, warranty and covenant as may be agreed in writing between
the Administrative Agent, in its sole discretion, and such Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates and not, for
the avoidance of doubt, to or for the benefit of the Company, that none of the
Administrative Agent, any Arranger or any of their respective Affiliates is a

 

75



--------------------------------------------------------------------------------

fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.01) without the written consent of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding any mandatory prepayment) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the Company
to pay interest at the Default Rate;

(d) change Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) the Fee Letters may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto; (iii) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent

 

76



--------------------------------------------------------------------------------

of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender; and (iv) in order
to implement any additional Commitments, in accordance with Section 2.02(f),
this Agreement and the other Loan Documents may be amended for such purpose (but
solely to the extent necessary to implement such additional Commitments and
otherwise in accordance with Section 2.02(f)) by the Company, the Administrative
Agent and each Lender providing a such additional Commitments.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Company may
replace such Non-Consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).

Notwithstanding any provision herein to the contrary the Administrative Agent
and the Company may amend, modify or supplement this Agreement or any other Loan
Document to cure or correct administrative errors or omissions, any ambiguity,
omission, defect or inconsistency or to effect administrative changes, and such
amendment shall become effective without any further consent of any other party
to such Loan Document so long as the Lenders shall have received at least five
Business Days’ prior written notice thereof and the Administrative Agent shall
not have received, within five Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment. In addition, and notwithstanding the
foregoing, the Company and the Administrative Agent may enter into an Amendment
as described in Section 3.07, and such amendment shall be effective at the times
and upon the terms described in Section 3.07.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to the Company or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

 

77



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail, FpML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether

 

78



--------------------------------------------------------------------------------

in tort, contract or otherwise) arising out of the Company’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of, or breach of its material obligations under any Loan Document by,
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Company, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Company and the Administrative Agent may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Company and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Company or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of the
Company even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Company. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document (including the imposition of the Default Rate) preclude any

 

79



--------------------------------------------------------------------------------

other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Company shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.01 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.11), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Company under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.01 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.11, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall reimburse from time to time on demand
(i) all reasonable out-of-pocket fees and expenses incurred by, without
duplication, the Administrative Agent and their respective Affiliates (in the
case of fees, disbursements and other charges of counsel, limited to the
reasonable fees, disbursements and other charges of one counsel to the
Administrative Agent and the Lenders (taken together) and, if reasonably
necessary, one local counsel in any relevant jurisdiction) incurred in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent and the
Lenders (in the case of fees, disbursements and charges of counsel, limited to
the reasonable and documented fees, disbursements and other charges of one
counsel to such parties, taken together (and, if reasonably necessary, one local
counsel in any relevant jurisdiction and, solely in the case of an actual or
potential conflict of interest, of one additional counsel (and, if reasonably
necessary, one additional local counsel in any relevant jurisdiction) for all
affected parties, taken together)) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 10.04, or (B) in
connection with the Loans made hereunder, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

80



--------------------------------------------------------------------------------

(b) Indemnification. The Company shall indemnify the Administrative Agent (and
any sub-agent thereof), each Arranger and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (in the case of fees, disbursements
and charges of counsel, limited to the reasonable and documented fees,
disbursements and other charges of one counsel to all Indemnitees, taken
together (and, if reasonably necessary, special counsel and one local counsel in
any relevant jurisdiction and, solely in the case of an actual or potential
conflict of interest, of one additional counsel (and, if reasonably necessary,
special counsel and one additional local counsel in any relevant jurisdiction)
for all affected Indemnitees, taken together)), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Company) other than
such Indemnitee and its Related Parties arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Company or any Subsidiary, or any
Environmental Liability related in any way to the Company or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence or willful misconduct of such Indemnitee or its
Related Parties, (y) a material breach by such Indemnitee or any of its Related
Parties of such Indemnitee’s obligations hereunder or under any other Loan
Document or (z) a dispute solely among two or more Indemnitees not arising from
any act or omission of the Company or its Subsidiaries hereunder (other than
claims against an Indemnitee in its capacity or as a result of fulfilling its
role as an agent, Arranger or similar role under any of the Loan Documents).
Without limiting the provisions of Section 3.01(c), this Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Loan at such time) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’

 

81



--------------------------------------------------------------------------------

Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.10(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each party hereto agrees that it shall not assert, and each of
them hereby waives any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, other than
for direct or actual damages resulting from either (i) the bad faith, gross
negligence or willful misconduct of such Indemnitee or its Related Parties as
determined by a final and nonappealable judgment of a court of competent
jurisdiction, or (ii) the material breach of such Indemnitee’s or its Related
Parties’ obligations under this Agreement or any other Loan Document as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e), shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Company is made to the Administrative Agent or any Lender, or the Administrative
Agent or any Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

82



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Company may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (e) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time after the Closing Date
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement and the other Loan Documents (including all or a portion of
its Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Loans at the time owing to it or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in subsection (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitments and the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default under Section 8.01(b), (e) or (f) has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

83



--------------------------------------------------------------------------------

(ii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) for any assignment prior to (and including) the Closing Date, the consent of
the Company (such consent not to be unreasonably withheld or delayed) shall be
required unless such assignment is to an Approved Lender;

(B) for any assignment after the Closing Date, the consent of the Company (such
consent not to be unreasonably withheld or delayed) shall be required unless
(1) an Event of Default under Section 8.01(b), (e) or (f) has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received written notice thereof; and

(C) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required in respect of any Commitment or Loan if
such assignment is to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund.

(iii) Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(iv) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).

(v) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to

 

84



--------------------------------------------------------------------------------

the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender. Upon request, the Company (at its expense)
shall execute and deliver a Term Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Company (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Company, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

85



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person), a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(a)
that affects such Participant. The Company agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations therein, including the requirements under
Section 3.01(e)) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.11 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Company, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States

 

86



--------------------------------------------------------------------------------

Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Term Note(s), if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(f) Disqualified Institutions.

(i) Disqualified Institutions. (i) No assignment shall be made to any Person
that was a Disqualified Institution as of the date (the “Trade Date”) on which
the applicable Lender entered into a binding agreement to sell and assign all or
a portion of its rights and obligations under this Agreement to such Person
(unless the Company has consented to such assignment as otherwise contemplated
by this Section 10.06, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment). For the avoidance
of doubt, with respect to any assignee that becomes a Disqualified Institution
after the applicable Trade Date (including as a result of the delivery of a
notice pursuant to, and/or the expiration of the notice period referred to in,
the definition of “Disqualified Institution”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender and (y) the execution by
the Company of an Assignment and Assumption with respect to such assignee will
not by itself result in such assignee no longer being considered a Disqualified
Institution. Any assignment in violation of this clause (f)(i) shall not be
void, but the other provisions of this clause (f) shall apply.

(ii) If any assignment is made to any Disqualified Institution without the
Company’s prior consent in violation of clause (i) above, or if any Person
becomes a Disqualified Institution after the applicable Trade Date, the Company
may, at its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Commitment of such
Disqualified Institution and repay all obligations of the Company owing to such
Disqualified Institution in connection with such Commitment or any Loan and/or
(B) require such Disqualified Institution to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 10.06), all of its interest, rights and obligations under this Agreement
and related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case plus

 

87



--------------------------------------------------------------------------------

accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and under the other Loan Documents; provided
that (i) the Company shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b) and (ii) such assignment does not
conflict with applicable Laws.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization,
(2) if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

(iv) The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Company and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders or
(B) provide the DQ List to each Lender requesting the same.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to use all information received by
them solely for the purposes of providing the services that are the subject of
this Agreement and to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the

 

88



--------------------------------------------------------------------------------

National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Company and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (A) rating agencies in coordination with the Company in connection with
rating the Company or its Subsidiaries or the credit facilities provided
hereunder or (B) the CUSIP Service Bureau or any similar agency in connection
with the application, issuance, publishing and monitoring of CUSIP numbers or
other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Company or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Company (or the Company’s representatives) that is not, to the
Administrative Agent’s or such Lender’s knowledge, subject to confidentiality or
fiduciary obligations owing to the Company or its Subsidiaries or TSYS or its
Subsidiaries. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all non-public information
received from the Company or any Subsidiary in connection with the Transactions
relating to the Company or any of its Subsidiaries or TSYS or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender or on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Company (other than, for
the avoidance of doubt, any Settlement Assets except to effect Settlement
Payments such Lender is obligated to make to a third party in respect of such
Settlement Assets or as otherwise agreed in writing between the Company and such
Lender) against any and all of the obligations of the Company now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such

 

89



--------------------------------------------------------------------------------

Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Company may be contingent or
unmatured or are owed to a branch or office or Affiliate of such Lender
different from the branch or office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.12 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09 Interest Rate Limitation. As used in this Agreement the term “interest”
does not include any fees (including, but not limited to, any loan fee, periodic
fee, unused commitment fee or waiver fee) or other charges imposed on the
Company in connection with the indebtedness evidenced by this Agreement, other
than the interest described herein. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder. It is the express intent hereof the Company
shall not pay, and no Lender shall receive, directly or indirectly, interest in
excess of that which may be lawfully paid under applicable Law, including the
usury laws in force in the State of Georgia.

10.10 Counterparts; Integration; Effectiveness; Amendment and Restatement.

(a) This Agreement and each of the Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this

 

90



--------------------------------------------------------------------------------

Agreement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document or certificate. Without limiting the
foregoing, to the extent a manually executed counterpart is not specifically
required to be delivered under the terms of any Loan Document, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time any credit is extended hereunder, and shall continue in
full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts);

 

91



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not violate applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE APPLICATION
OF LAWS OF ANY OTHER JURISDICTION. NOTWITHSTANDING THE FOREGOING TO THE
CONTRARY, IT IS UNDERSTOOD AND AGREED THAT ANY DETERMINATIONS AS TO (X) THE
ACCURACY OF ANY REPRESENTATIONS AND WARRANTIES MADE BY TSYS IN THE TSYS MERGER
AGREEMENT AND WHETHER AS A RESULT OF ANY INACCURACY THEREOF THE COMPANY (OR ITS
AFFILIATES) HAVE THE RIGHT (TAKING INTO ACCOUNT ANY APPLICABLE CURE PROVISIONS)
TO TERMINATE ITS (OR THEIR) OBLIGATIONS UNDER THE TSYS AGREEMENT, OR THE RIGHT
NOT TO CONSUMMATE THE TSYS MERGER, (Y) THE DETERMINATION OF WHETHER THE TSYS
MERGER HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE TSYS MERGER
AGREEMENT AND (Z) THE INTERPRETATION OF THE DEFINITION OF MATERIAL ADVERSE
EFFECT (AS DEFINED IN THE TSYS MERGER AGREEMENT AS IN EFFECT ON MAY 27, 2019)
AND WHETHER A MATERIAL ADVERSE EFFECT (AS DEFINED IN THE TSYS MERGER AGREEMENT
AS IN EFFECT ON MAY 27, 2019) ON TSYS AND ITS SUBSIDIARIES HAS OCCURRED SHALL,
IN EACH CASE, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF DELAWARE, WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES THAT
WOULD RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER STATE.

 

92



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER

 

93



--------------------------------------------------------------------------------

LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders,
are arm’s-length commercial transactions between the Company and its Affiliates,
on the one hand, and the Administrative Agent, the Arrangers and the Lenders, on
the other hand, (B) the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Company is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arrangers and the Lenders each
are and have been acting solely as a principal and, except as expressly agreed
in writing by the relevant parties, have not been, are not, and will not be
acting as an advisor, agent or fiduciary for the Company or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent nor the
Arrangers nor the Lenders have any obligation to the Company or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and its Affiliates, and
neither the Administrative Agent nor the Arrangers nor the Lenders have any
obligation to disclose any of such interests to the Company or its Affiliates.
To the fullest extent permitted by law, the Company hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement, any
other document executed in connection herewith and the transactions contemplated
hereby (including without limitation Assignment and Assumptions, amendments or
other modifications, Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature, physical delivery or the use of a paper-based recordkeeping system,
as the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state Laws based on the Uniform

 

94



--------------------------------------------------------------------------------

Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, that without limiting the foregoing, upon the request of any
party, any electronic signature shall be promptly followed by such manually
executed counterpart.

10.18 USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies the Company, which information includes the name and
address of the Company and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Company in accordance with
the PATRIOT Act. The Company shall promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and Anti-Money Laundering Laws, including the PATRIOT Act and the
Beneficial Ownership Regulation.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Company
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Company in
the Agreement Currency, the Company agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Company (or to any other Person who may be entitled thereto under applicable
law).

10.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

95



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

96



--------------------------------------------------------------------------------

[SIGNATURE PAGES ON FILE WITH THE COMPANY]



--------------------------------------------------------------------------------

[SCHEDULES ON FILE WITH THE COMPANY]



--------------------------------------------------------------------------------

Exhibit A-1

FORM OF LOAN NOTICE

Date:                     ,         

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Term Loan Credit Agreement, dated as of
July 9, 2019 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined), among Global Payments Inc., a Georgia
corporation, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

The undersigned hereby requests:

☐  A borrowing of Loans

☐  A conversion or continuation of Loans

 

1.

On                                          (a Business Day).

 

2.

In the amount of                                                  .

 

3.

Comprised of                                                  .

 

4.

For Eurocurrency Rate Loans: with an Interest Period of                 
[week][month[s]].

[With respect to such Borrowing, the undersigned hereby represents and warrants
that each of the conditions set forth in Section 4.02 of the Credit Agreement
has been satisfied on and as of the date of such Borrowing.]1

 

GLOBAL PAYMENTS INC.,

a Georgia corporation

By2:            Name:   Title:  

 

1 

To be included for Borrowings to be funded on the Closing Date.

2 

To be signed by a Financial Officer of the Company, i.e., the chief financial
officer, principal accounting officer, treasurer or controller and any other
officer or employee of the Company so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the Company designated in or pursuant to an agreement between the
Company and the Administrative Agent.



--------------------------------------------------------------------------------

Exhibit B

FORM OF TERM NOTE

                         ,         

FOR VALUE RECEIVED, the undersigned promises to pay to                      or
registered assigns (the “Lender”), in accordance with the provisions of the
Credit Agreement (as hereinafter defined), the principal amount of each Loan
from time to time made by the Lender to the undersigned under that certain Term
Loan Credit Agreement, dated as of July 9, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among Global Payments Inc., a Georgia corporation, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Term Note is one of the Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term Note shall become, or
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Term Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.

The undersigned, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.



--------------------------------------------------------------------------------

GLOBAL PAYMENTS INC.,

a Georgia corporation

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Exhibit C

FORM OF COMPLIANCE CERTIFICATE

Date:                     ,         

 

To:

The Lenders party to the Credit Agreement described below

This Compliance Certificate (this “Certificate”) is furnished pursuant to that
certain Term Loan Credit Agreement, dated as of July 9, 2019 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Global Payments Inc., a Georgia corporation
(the “Company”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings attributed to such terms in the
Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.    I am the duly elected                  of the Company.

2.    Schedule I attached hereto shows the financial data and calculations
necessary to determine compliance with the financial covenants set forth in
Section 7.03 of the Credit Agreement, all of which financial data and
calculations are true, complete and correct.

3.    [No Default or Event of Default exists.]3

4.    [Schedule II attached hereto describes in reasonable detail any change in
GAAP or in the application thereof that has occurred since the date of the
audited financial statements for the immediately preceding Fiscal Year that is
material with respect to the financial statements accompanying this
Certificate.]4

5.    Schedule [II][III] attached hereto sets forth the various reports and
deliveries which are required at this time under the Credit Agreement and the
other Loan Documents.

[signature page follows]

 

3 

If a Default or Event of Default does exist, replace this language with a
statement of the nature and status thereof.

4 

Include only if applicable.



--------------------------------------------------------------------------------

GLOBAL PAYMENTS INC.

By:1

 

 

Name:

 

Title:

 

 

1 

To be signed by a Financial Officer of the Company, i.e., the chief financial
officer, principal accounting officer, treasurer or controller and any other
officer or employee of the Company so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the Company designated in or pursuant to an agreement between the
Company and the Administrative Agent.



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

For the Fiscal Quarter ending             ,          (“Statement Date”)

Global Payments Inc.

Confidential

Compliance as of the Statement Date with Section 7.03 of the Credit Agreement

 

I. Section 7.03(a) – Net Leverage Ratio    A. Total Debt of the Company and its
Subsidiaries as of the Statement Date                        

+ 1. obligations for borrowed money

  

+ 2. obligations evidenced by bonds, debentures, notes or other similar
instruments

  

+ 3. obligations in respect of the deferred purchase price of property or
services (other than (i) trade payables incurred in the ordinary course of
business on terms customary in the trade and (ii) the current and long-term
portions of accrued buyout obligations)

  

+ 4. obligations under any conditional sale or other title retention
agreement(s) relating to property acquired

  

+ 5. Capital Lease Obligations

  

+ 6. obligations, contingent or otherwise, in respect of letters of credit,
acceptances or similar extensions of credit

  

+ 7. Guarantees of the type of indebtedness described in Lines 1 through 6 above

  

+ 8. indebtedness of a third party secured by any lien on property owned by the
Company or its Subsidiaries, whether or not such indebtedness has been assumed
by the Company or its Subsidiaries

  

+ 9. obligations, contingent or otherwise, to purchase, redeem, retire or
otherwise acquire for value any Equity Interests of the Company or any of its
Subsidiaries

  

+ 10. off-balance sheet liability retained in connection with asset
securitization programs, synthetic leases, sale and leaseback transactions or
other similar obligations arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of the Company and its
Subsidiaries

  

- 11. Settlement Obligations or any contingent obligations under surety bonds or
similar obligations incurred in the ordinary course of business or Guarantees
thereof (to the extent included in items above)

  

- 12. any liabilities of a Bank Subsidiary for, or in respect of, deposits
received by such Bank Subsidiary (to the extent included in items above)

  

- 13. any obligation under or in respect of Swap Agreements (to the extent
included in items above)

  

- 14. Guarantees of Indebtedness of the Company or its Subsidiaries by the
Company or its Subsidiaries (to the extent included in items above)

  

- 15. up to $100,000,000 in obligations incurred by the Company and its
Subsidiaries in respect of Sale-Leasebacks (to the extent included in items
above)

  

- 16. up to $50,000,000 in obligations arising under letters of credit (to the
extent included in items above)

  

= 17. Total Debt

   B. Up to $250,000,000 of Unrestricted cash maintained by the Company and its
Subsidiaries   

= 1. up to $250,000,000 of Unrestricted cash

  



--------------------------------------------------------------------------------

C. Consolidated EBITDA1 of the Company and its Subsidiaries
for the twelve month period ending on the last day of such Fiscal Quarter

+ 1. Net Income

  

+ 2. federal, state, local and foreign income, value added and similar taxes (to
the extent deducted from Net Income)

  

+ 3. depreciation (to the extent deducted from Net Income)

  

+ 4. amortization (to the extent deducted from Net Income)

  

+ 5. Interest Expense (to the extent deducted from Net Income)

  

+ 6. extraordinary or unusual losses incurred other than in the ordinary course
of business (to the extent deducted from Net Income)

  

+ 7. Non-Cash Items to the extent such Non-Cash Items do not represent an
accrual or reserve for a future cash expenditure, charge or loss (to the extent
deducted from Net Income)

  

+ 8. Non-Recurring Items (to the extent deducted from Net Income)

  

- 9. extraordinary or unusual gains realized other than in the ordinary course
of business (to the extent included in Net Income)

  

- 10. non-cash income or gains (to the extent included in Net Income)

  

+ 11. with respect to any acquisition, disposition, investment, restructuring,
cost savings initiative, and other initiatives, cost savings, synergies and
operating expense reductions (calculated on a pro forma basis as though such
cost savings, synergies or operating expense reductions had been realized on the
first day of such period and as if such cost savings, synergies or operating
expense reductions were realized during the entirety of such period) that, as of
the date of calculation with respect to such period, are anticipated by the
Company in good faith to be realized within 18 months following such transaction
or initiative (or with respect to the TSYS Merger, anticipated by the Company in
good faith to be realized within 24 months of the TSYS Merger)2

  

= 12. Consolidated EBITDA

   D. Net Leverage Ratio

= 1. (Line I.A.17 - Line I.B.1) ÷ Line I.C.12

   E. Maximum Net Leverage Ratio Permitted

= 1. applicable maximum ratio under Section 7.03(a)3

   [3.50][4.00][4.25] to 1.00

 

1 

If at any time during the applicable period, the Company or any Subsidiary shall
have consummated an acquisition (including an Acquisition) or disposition, then
this calculation shall be determined after giving pro forma effect to the
acquisition or disposition (including any Consolidated EBITDA, Indebtedness,
Interest Expense, Total Debt or assets acquired, incurred, assumed or disposed
of in connection therewith and after giving effect to the repayment or payments
of the Indebtedness and any incurrence of Indebtedness and use of proceeds in
connection therewith) as if such transaction had occurred on the first day of
such period. See Section 1.03(a) of the Credit Agreement.

2 

Provided that (A) such cost savings, synergies or operating expense reductions
are factually supportable and (B) the aggregate amount of such adjustments taken
into account in determining Consolidated EBITDA for any period of determination
shall not exceed an aggregate amount equal to 15% of Consolidated EBITDA (as
calculated without giving effect to such adjustments).

3 

As of the last day of each Fiscal Quarter commencing with the first Fiscal
Quarter ending after the Closing Date, the Net Leverage Ratio shall not be
greater than 3.50 to 1.00 ; provided that the Company may elect by written
notice delivered to the Administrative Agent prior to the date that is thirty
(30) days following consummation of any Qualifying Acquisition by the Company or
any Subsidiary to increase the maximum Net Leverage Ratio to (i) 4.25 to 1.00 or
(ii) 4.00 to 1.00 (each of (i) and (ii), a “Step-Up”); provided, further, that
(w) during the term of the Credit Agreement, the Company may elect no more than
one Step-Up under clause (i) above and one Step-Up under clause (ii) above, (x)
each such Step-Up shall be effective upon the consummation of such Qualifying
Acquisition, (y) each such Step-Up shall only apply for the Fiscal Quarter
during which the applicable Qualifying Acquisition has been consummated and the
three (3) consecutive Fiscal Quarters ending immediately following such Fiscal
Quarter and (z) the Company may not elect the second Step-Up unless after the
date of election with respect to the first Step-Up and prior to the date of
election with respect to the second Step-Up, the Net Leverage Ratio shall have
been less than or equal to 3.00 to 1.00 as of the last day of at least two (2)
consecutive Fiscal Quarters, as evidenced by a Compliance Certificate delivered
to the Administrative Agent. See Section 7.03(a) of the Credit Agreement.



--------------------------------------------------------------------------------

II. Section 7.03(b) – Interest Coverage Ratio A. Consolidated EBITDA of the
Company and its Subsidiaries
for the twelve month period ending on the last day of such Fiscal Quarter

= 1. Line I.C.12

   B. Interest Expense for the twelve month period ending on the last day of
such Fiscal Quarter

+ 1. all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case paid in
cash and to the extent treated as interest in accordance with GAAP

  

+ 2. all interest paid in cash with respect to discontinued operations to the
extent treated as interest in accordance with GAAP

  

+ 3. the interest component of any payments in respect of Capital Lease
Obligations (whether capitalized or expensed) that is treated as interest in
accordance with GAAP

  

= 4. Interest Expense

   C. Interest Coverage Ratio

= 1. Line II.A.1 ÷ Line II.B.4

   D. Minimum Interest Coverage Ratio Permitted

= 1. maximum ratio under Section 7.03(b)4

   3.00 to 1.00

 

4 

Equal to 3.00 to 1.00 for the twelve month period ending on the last day of the
applicable Fiscal Quarter. See Section 7.03(b) of the Credit Agreement.



--------------------------------------------------------------------------------

Exhibit D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Assignment Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto in the amount[s] and equal to the
percentage interest[s] identified below of all of the outstanding rights and
obligations under the respective facilities identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.   Assignor:                                                              
[Assignor [is][is not] a Defaulting Lender.] 2.   Assignee:   
                                                                          

[and is an Approved Lender or Affiliate/Approved Fund

of [identify Lender]]1[and is an Affiliate/Approved Fund

of [identify Lender]]2

3.   Company:    Global Payments Inc.

 

1 

Include if assignment is prior to (and including) the Closing Date. Select as
applicable.

2 

Include if assignment is after the Closing Date. Select as applicable.



--------------------------------------------------------------------------------

4.   Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement 5.   Credit Agreement:    The Term Loan Credit
Agreement dated as of July 9, 2019 among the Company, the lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent 6.  
Assigned Interest:   

 

Aggregate amount of

Commitments/

Loans being assigned

herein by Assignor*

 

Aggregate amount of

Outstanding

Commitments/ Loans

held by all Lenders

 

Percentage of

outstanding

Commitments/Loans

of all Lenders being

assigned herein to

Assignee1

 

Percentage of

outstanding

Commitments/ Loans

of all Lenders retained

by Assignor7

$            

  $                   %       %

 

[7.   Trade Date:                                                       ]2

Assignment Date:                         ,          [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company and the Related Parties or its
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

  

 

* 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Assignment Date.

1 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loan of all
Lenders.

2 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

        

Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

 

[Consented to and]3 Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

            

Name:   Title:   [Consented to:]4 GLOBAL PAYMENTS INC. By:  

 

Name:   Title:  

 

  

 

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

TERM LOAN CREDIT AGREEMENT DATED AS OF JULY 9, 2019, AMONG GLOBAL

PAYMENTS INC., THE LENDERS FROM TIME TO TIME PARTY THERETO, AND BANK

OF AMERICA, N.A., AS ADMINISTRATIVE AGENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company and each of the Company’s Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Company and each of the Company’s Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.

1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements to be an assignee under Section 10.06 of the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.06 of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in



--------------------------------------------------------------------------------

taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the Assignee.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

Exhibit E

[Reserved]



--------------------------------------------------------------------------------

Exhibit F

[Reserved]



--------------------------------------------------------------------------------

Exhibit G

[Reserved]



--------------------------------------------------------------------------------

Exhibit H-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Credit Agreement, dated as of
July 9, 2019 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among Global Payments
Inc., a Georgia corporation (the “Company”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Term Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Company within the meaning of Section 881(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Company
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

Name:   Title:  

Date:             ,         



--------------------------------------------------------------------------------

Exhibit H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Credit Agreement, dated as of
July 9, 2019 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among Global Payments
Inc., a Georgia corporation (the “Company”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 881(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

Name:   Title:  

Date:             ,         



--------------------------------------------------------------------------------

Exhibit H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Credit Agreement, dated as of
July 9, 2019 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among Global Payments
Inc., a Georgia corporation (the “Company”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 881(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or W-8BEN-E, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

Name:   Title:  

Date:             ,         



--------------------------------------------------------------------------------

Exhibit H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Term Loan Credit Agreement, dated as of
July 9, 2019 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among Global Payments
Inc., a Georgia corporation (the “Company”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Term Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Term Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 881(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN (or W-8BEN-E, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

Name:   Title:  

Date:             ,         



--------------------------------------------------------------------------------

Exhibit I

FORM OF SOLVENCY CERTIFICATE

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned chief financial officer of Global Payments Inc. (the
“Borrower”), in that capacity only and not in my individual capacity, do hereby
certify as of the date hereof that:

1.    This certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 4.02(c) of the Term Loan Credit Agreement, dated as of
July 9, 2019 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent. Unless otherwise defined herein, capitalized terms used in
this certificate shall have the meanings set forth in the Credit Agreement.

2.    For purposes of this certificate, I, or officers of the Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a)    I have reviewed the financial statements referred to in Section 6.01 of
the Credit Agreement for the most recently ended Fiscal Quarter.

(b)    I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

(c)    As chief financial officer of the Borrower, I am familiar with the
financial condition of the Borrower and its Subsidiaries.

3.    Based on and subject to the foregoing, as of the Closing Date immediately
after giving effect to the TSYS Merger and the related transactions:

(a)    the Borrower and its Subsidiaries on a consolidated basis are able to pay
their debts and other liabilities, contingent obligations and other commitments
as they mature in their ordinary course;

(b)    the Borrower and its Subsidiaries do not intend to, and do not believe
that they will, incur debts or liabilities beyond their ability to pay as such
debts and liabilities mature in their ordinary course;

(c)    the Borrower and its Subsidiaries on a consolidated basis are not engaged
in a business or a transaction, and are not about to engage in a business or a
transaction, for which their property would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which they are engaged;

(d)    the fair value of the property and assets of the Borrower and its
Subsidiaries on a consolidated basis is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of the
Borrower and its Subsidiaries on a consolidated basis; and



--------------------------------------------------------------------------------

(e)    the present fair salable value of the property and assets of the Borrower
and its Subsidiaries on a consolidated basis is not less than the amount that
will be required to pay the probable liability of the Borrower and its
Subsidiaries on a consolidated basis on their debts as they become absolute and
matured.

In computing the amount of contingent liabilities for purposes of the foregoing
statements, it is intended that such liabilities will be computed at the amount
which, in light of all the facts and circumstances existing as of the date
hereof, represents the amount that can reasonably be expected to become an
actual or matured liability, and all in accordance with GAAP.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this certificate to be executed on its
behalf by its chief financial officer as of the date first written above.

 

GLOBAL PAYMENTS INC.

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF NOTICE OF LOAN PREPAYMENT

 

TO:    Bank of America, N.A., as Administrative Agent RE:    Term Loan Credit
Agreement, dated as of July 9, 2019 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Global Payments Inc., a Georgia corporation (the “Borrower”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent. Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Credit Agreement. DATE:1   
                            

 

 

The Borrower hereby notifies the Administrative Agent that on
[                    ]2 pursuant to the terms of Section 2.03 (Optional
Prepayments) of the Credit Agreement, the Borrower intends to prepay/repay the
following Loans as more specifically set forth below:

☐ Optional prepayment of Loans in the following amount(s):

☐ Base Rate Loans: $[                            ]3

☐ LIBOR Daily Loans: $[                            ]4

☐ Eurocurrency Rate Loans: $[                    ]5

Applicable Interest Period:[                            ]

 

 

1 

For all prepayments, notice to be received by the Administrative Agent not later
than (A) 12:00 p.m. three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans, and (B) 11:00 a.m. on the date of prepayment of Base
Rate Loans or LIBOR Daily Loans.

2 

Specify date of such prepayment.

3 

Any prepayment of Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof (or if less, the entire principal
amount thereof outstanding).

4 

Any prepayment of LIBOR Daily Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).

5 

Any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

GLOBAL PAYMENTS INC.,

a Georgia corporation

By: 1  

 

Name:   Title:  

 

 

1 

To be signed by a Financial Officer of the Company, i.e., the chief financial
officer, principal accounting officer, treasurer or controller and any other
officer or employee of the Company so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the Company designated in or pursuant to an agreement between the
Company and the Administrative Agent.